Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.1 Page 1 of 87
ee Sl

ye

 

THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRCT OF MICHIGAN

 

GWANJUN KIM C 2:20 12264
ase: 2:20-cv-
10133 Lapeer Rd # 316 Judge: Lawson, David M.
Davison, MI 48423 MJ: Whalen, R. Steven
Plaintiff, Filed: 08-13-2020

CMP KIM VS CITY OF IONIA. ET AL. (DP)
COMPLAINT AND REQUEST FOR INJUNCTION

Vs.

City of Ionia; Jason Eppler; Thomas Troy; Jennifer Skorka; Brandon Anderson
114 N Kidd St
Ionia, MI 48846

 

David K. Otis (P31627)Plunkett Cooney
325 E. Grand River Ave, Ste 250
East Lansing, MI 48823

Defendants

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelID.2 Page 2 of 87

COMPLAINT AND REQUEST FOR INJUNCTION |
Plaintiff GwanJun Kim(Kim) files this Complaint against City of Ionia el, al
(Ionia) and alleges as follows.
INTRODUCTION

A. Plaintiff

Plaintiff GWANJUN KIM is a citizen of the United States and a resident of
Michigan over 40 years and alumni of Michigan State University Criminal Justice,
and his English as Third Language, and Kim requests for excuse his grammar

errors.

 

B. Six (6) Kim IIT, Defendants
Jennifer Skorka; Brandon Anderson; Troy Thomas; Jason Eppler; City of
Ionia (Ionia)

114 N Kidd St
Ionia, MI 48846

David K. Otis (P31627)Plunkett Cooney 7

325 E. Grand River Ave, Ste 250
East Lansing, MI 48823

1. Defendants —City of Ionia and David K. Otis (P31627)Plunkett Cooney

(IONIA), engage in Racketeer Influenced and Corrupt Organizations
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.3 Page 3 of 87

(RICO)'”, made a case law that defendants have a right Defendants were removed
to the United States District western District of Michigan Kim v. City of Ionia, 12-
cv-01195-GJQ( Kim I district court) after, when Defendants failed to answer to the
complaint within 21days State Court and after, when plaintiff obtained entry of
default MCR 2.603(A)from State Court and when state court enter “Notice of
Hearing Motion for default judgment. See Exhibit A. This is a complaint and City
of Ionia(Ionia) is violated 18 U.S.C. § 1964 and Civil Remedies.

2. Additionally the Kim J District court refused the “shall have the same full
faith and credit;

[Plaintiff obtained The State of 8" Circuit, Clerk of Court was entered enter default
MCR 2.603(A) See. Exhibit A. ]” 28 U.S. Code § 1738.

This is City of Ionia is violated 18 U.S.C. § 1964 and Civil Remedies.

3. Furthermore, the Kim I district court was not were not following and/or so

silent Fed. R. Civ. P. 55 (a)&(b); 28 U.S. Code § 1446(b)(3); 28 U.S.C. § 1331;28

U.S. Code § 1738 and cause of action. See. The Kim I district court order Exhibit B.

4, IONIA were actively engaged in organized crime, the Sixth
Circuit No. 13-2084(6 Cir. Apr.29, 2014) affirmed the district court’s
judgment that “Kim’s allegation of Judicial fraud [

the Kim I court was not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.
Code § 1446(b)(3); 28 U.S.C. § 1331528 U.S.C. § 1331328 U.S. Code § 1738 and

 

' 18 U.S.C. §§ 1961-68.

 

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.4 Page 4 of 87

cause of action.]

adverse ruling by a court almost never establish bias or prejudice. See.
Litely v. United States, 510 U.S. 540, 555(1994).” See. Exhibit C p. 3,
this is a RICO violation.

5. Kim Requested Rule 60(b) motion at the Kim I district court that the Kim
I district court finds that “especially because the Sixth Circuit has already affirmed
the judgment.” See. p.1 Exhibit D. Order denying plaintiff’s Motion for Relief
from Judgment. This is a crime.

6. Also, the Sixth Circuit dismissed that “Rule 60(b) does not allow a defeated
litigant a second chance to convince the court to rule

[the Kim I court was not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.
Code § 1446(b)(3);28 U.S.C. § 1331;28 U.S. Code § 1738 and cause of action. ]

in his or her favor...” “There is no arguable basis for asserting that the district
court abused its discretion in denying Kim’s motion.” (order). See. p.1 Exhibit E.
7. In 2019 Kim brought the action against Ionia and seeking relief based on
claims Federal Rule of Civil Procedure 9(b) fraud that the United States District
| Eastern District of Michigan case number 19-cv-10524 (Kim IN)’, finds that
“Moreover, to extent his claims are not estopped or complaint [Rule 9(b) fraud]

does not state a claim upon which relief can be granted, the case is dismissed.

 

? See, p.1 Exhibit H. Order denying plaintiff's Motion for Relief from Judgment.
> Exhibit F

3
 

 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.5 Page 5 of 87

The Sixth Circuit case number 19-1398 (Kim II court) finds that the “Rule
9(b) fraud [

the Kim I court was not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.
Code § 1446(b)(3); 28 U.S.C. § 1331;28 U.S. Code § 1738 and cause of action.]

it does not create a federal cause of action for fraud....Affirm the district court

dismiss order. See. Exhibit G.

7. Kim brought the action against Ionia and seeking relief based on claims

under RICO, this action under violated the 18 U.S.C. § 1964 and subject to Civil

penalties recovery of damages for the fraud the Ionia were actively engaged in

organized crime, conspire 18 U.S.C. § 1962(d) that

The Kim I court was not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.

Code § 1446(b)(3); 28 U.S.C. § 1331;28 U.S. Code § 1738 and cause of action.
JURISDICTIONAL STATEMENT

8. This Civil Court has subject-matter over this action because it is

brought under 18 U.S.C. § 1964 Civil remedies. “The district courts of

the United States shall have jurisdiction to prevent and restrain

violations of Section 1962 of this chapter by issuing appropriate orders,”

18 U.S.C. § 1964(a).

9. The Kim will not be barred from seeking relief based on the same claims

Federal Rule of Civil Procedure 9(b) fraud and/ or new claim defendants are

4

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.6 Page 6 of 87

violated of under 18 U.S.C. § 1964 Civil remedies.
Venue
10. Venue is proper in this district because plaintiff is resident of
Genesee County, Michigan.
Factual Background
Ionia is a plaintiff at State district criminal court police ticket no
12494IT1and12494IT2 )See. Exhibit M - Ionia prosecutor filed Transcript to State
Circuit Court 12-k-29626-cz Kim is an Appellant and plaintiff at the State
Criminal and Civil Circuit Court- Ionia removed to the U.S. district civil court the
Kim y. City of Ionia, 12-cv-01195-GJQ. Kim I Court. The Kim I court complaint
and appeal brief that the city of Ionia police officer admitted at State district
criminal court that Ionia were illegally and improperly targeted investigation him
but It was state district court was found guilty of the charge approximately
$5,000.00 fine to Kim and arrest him at his house. The case removed to
U.S. Civil district court.
Violations of Law
11.  Tonia’s conduct, described above paragraph lto 10, violated the under 18

U.S.C. § 1962 conspire and requests claim under 18 U.S.C. § 1964 Civil

remedies.
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.7 Page 7 of 87

Pattern of Racketeering Activity” 18 U.S.C. § 1961(5)
COUNT I.

The Kim’s argument at the KimI court that he requests the entry of
default or/and default judgment that his case was already the State
Court clerk of Court had been entered entry of default’ and the State
Court was already enter notice of default judgment. See. Exhibit A.
Also, the Kim I court record appears that Defendants already had been
default that Kim I Court were so silent of the Federal Rules of Civil
Procedure United States Courts 55(a), entry of default and default
judgment. Ionia was engage in Racketeer Influenced and Corrupt
Organizations (RICO)””

Plaintiff “taken as true’,as to its truth evidence that the Kim I Court record
appears defendants had been default.
Procedural history shows. See.

A. The State 8" Circuit Court Summons issued on October 9, 2012. See. Kim I
The U.S District Court docket no. 78 Attachments: # 2 Exhibit A or See.
Exhibit H

B. On October 29, 2012 Defendants failed to answer to complaint “within
2I1days” State Court MCR 2.108(A)(1) and federal Court Federal Rule of
Civil Procedure 12(a)(1)(A)(i). See. Exhibit I.

C. On October 31, Defendants had filed the Notice of Removal. See. Kim I
Docket no.1 or Exhibit I, after On October 29, 2012 Defendants failed to
answer to complaint “within 21days” State Court MCR 2.108(A)(1).

D. Plaintiff obtained State of 8" Circuit, Clerk of Court was entered enter
default MCR 2.603(A) for each named defendant; Jennifer Skorka ; and
Brandon Anderson ; Thomas Troy Thomas; Jason Eppler ;City of Ionia. See.
Kim I The U.S District Court docket no. 78 Attachments: # 2 or Exhibit A.

 

4 See. Exhibit A.
5 18 U.S.C. §§ 1961-68.
5 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173, L.Ed.2d 868(2009) (intemal quotation marks omitted.)

6

 

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.8 Page 8 of 87

13. ~=Also, The KimI Sixth Circuit court affirmed the district court’s
judgment. Kim v. City of Ionia, (order) that “Kim’s allegation of Judicial fraud
[refused Rule 55(a) entry of default] adverse ruling by a court almost never
establish bias or prejudice. See. Litely v. United States, 510 U.S. 540,
555(1994).”Exhibit C Page. 3, Order Sixth Circuit No. 13-2084(6" Cir. Apr.29,
2014). This is a violation at the 18 U.S.C. § 1962(d) “conspire”

Kim Requested Rule 60(b) motion at the Kim I district court that the court
has knows them to be false, and representation were made with the
intent to defraud, deceive. The Kim I district court finds that “especially
because the Sixth Circuit has already affirmed the judgment.”

The Kim I court was not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.
Code § 1446(b)(3); 28 U.S.C. § 1331528 U.S. Code § 1738 and cause of action.

Kim Requested Rule 60(b) motion at the Kim I Sixth Circuit, “unusual and
extreme situation where principles of equity mandate relief.” Olle v. Henry &
Wright Corp., 910 F.2d 357, 365 (6th Cir. 1990)”that the panel was chosen that
Rule 60(b) does not allow a defeated litigant a second chance to convince the court
to rule in his or her favor...” “There is no arguable basis for asserting that the
district court abused its discretion in denying Kim’s motion.” (order). Kim v. City

of Ionia, No. 18-1974(6" Cir. January 3, 2019)(order)and dismissed this Case. See.

 

7 See. p.1 Exhibit D. Order denying plaintiff’s Motion for Relief from Judgment.
7
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.9 Page 9 of 87

Exhibit E, (“no mandate”).
As result, defendants made case law that after plaintiff obtained State of 8"

Circuit, Clerk of Court was entered enter default MCR 2.603(A)and refused “entry

of default and granted the defendants’ motion for summary judgment Kim v. City
of Ionia, 12-cv-01195-GJQ. This is IONIA is violated at the 18 U.S.C. § 1962(d)
conspire.

On 2019 plaintiff filed lawsuit against IONIA(Kim II court)violated Federal
Rules of Civil Procedure, Rule 9(b) lies “fraud or mistake” at the Kim I Court.

The United States District Eastern District of Michigan case number 19-cv-10524
(Kim ID) finds that “Moreover, to extent his claims are not estopped or complaint
[Rule 9(b) fraud] does not state a claim upon which relief can be granted, the case
is dismissed. See. Exhibit F.

The Sixth Circuit case number 19-1398 ( Kim I, court of appeal )finds that
“Rule 9(b)[ fraud] it does not create a federal cause of action for fraud....Affirm
the district court dismiss order. See. Exhibit G.

Based upon these circumstances, the evidence shows that Kim has actually
established claim under civil penalties defendants are violated at 18 U.S.C.
§1964 RICO action.

COUNT II.
The Kim’s argument at the KimI court that his case the 28 U.S. Code §
1738 requires “shall have the same full faith and credit; [Plaintiff obtained The
State of 8" Circuit, Clerk of Court was entered enter default MCR 2.603(A) See.

Exhibit A ]” 28 U.S. Code § 1738, but IONIA made to the Court I court, Judge to
makes such ignored “shall have the same full faith and credit; [Plaintiff obtained

8

 
a

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.10 Page 10 of 87

The State of 8" Circuit, Clerk of Court was entered enter default MCR 2.603(A)
and notice of hearing Motion for default judgment ]” 28 U.S. Code § 1738.

14. The 28 U.S. Code § 1738 requires “shall have the same full faith and credit;
[Plaintiff obtained The State of 8" Circuit, Clerk of Court was entered enter default
MCR 2.603(A) See. Exhibit A ]” 28 U.S. Code § 1738, but IONIA made to the
Court I, Judge to makes such ignored “shall have the same full faith and credit;
[Plaintiff obtained The State of 8" Circuit, Clerk of Court was entered enter default
MCR 2.603(A)]” 28 U.S. Code § 1738. IONIA made the Sixth Circuit affirmed
the district court’s judgment. Kim v. City of Ionia, No. 13-2084(6" Cir. Apr.29,
2014)(order).

Pattern of Racketeering Activity” 18 U.S.C. § 1961(5)

COUNT ITI.

The Kim’s argument at the Kim! court that his case, Ionia Chronic such
fraud that “the state court Clerk’s Entry of default was in error as Defendants had
already filed Notice of Removal with state court and had filed an answer to the
complaint in federal court before the Clerk entered the default notice” See. Exhibit
J. This is a Chronic fraud “defendants are liable for the misconduct alleged.

15. IONIA Chronic such fraud that

(a)“the state court Clerk’s Entry of default[OQn October 29, 2012 Defendants failed

 

to answer to complaint “within 21days’’ State Court MCR 2.108(A)(1)]was in error
(b) as Defendants had[On October 31,2012] already filed Notice of Removal with
state court and before the Clerk entered the default notice”

Procedural history shows. See.

 
— ne oe

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.11 Page 11 of 87

A. The State 8" Circuit Court Summons issued on October 9, 2012. See. Kim I
The U.S District Court docket no. 78 Attachments: # 2 Exhibit A or See.
Exhibit H

B. On October 29, 2012 Defendants failed to answer to complaint “within
21days” State Court MCR 2.108(A)(1) and federal Court Federal Rule of
Civil Procedure 12(a)(1)(A)(i). See. Exhibit I.

C. On October 31, Defendants had filed the Notice of Removal. See. Kim I
Docket no.1 or Exhibit I, after On October 29, 2012 Defendants failed to
answer to complaint “within 21days” State Court MCR 2.108(A)(1).

This evidence that “defendants are liable for the misconduct alleged.
Defendants had been “intentionally false, willfully blind to the truth”® the district
court Kim v. City of Ionia, 12-cv-01195-GJQ Order granted defendants’ Motion for
summary judgment and denied Plaintiff's first, second Motion to remand and
denied Plaintiff’s Motion for summary judgment, and the Sixth Circuit affirmed
the district court’s judgment. Kim v. City of Ionia, No. 13-2084(6" Cir. Apr.29,
2014)(order) fraud by defendants.

Based upon these circumstances, the evidence shows that Kim requests

claim under defendants are violated at the 18 U.S.C. § 1962(d) conspire.

Pattern of Racketeering Activity” 18 U.S.C. § 1961(5)
COUNT IV.

The Kim’s argument at the KimI court that his case Kim and most of the
defendants IONIA are not “Diversity of citizenship” 28 U.S.C. § 1332 U.S District
court lacked subject matter NOT jurisdiction because the parties were non-diverse

 

5 See. The elements of fraud on the court include conduct: 1) on the part of an officer of the court; 2) that is directed at the judicial machinery
itself: 3) that is intentionally false,wilfully blind to the truth, or is in reckless disregard for the truth; 4) that is a positive averment or a
concealment when one is under a duty to disclose; and 5) that deceives the court. See Demjanjuk v. Petrovsky, 10 F.3d 338, 348 (6th Cir. 1993).

10

ne

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.12 Page 12 of 87

28 U.S.C. § 1332. But the Kim I Court finds that defendants had a properly
removed to Federal court because after Defendants failed to answer to the
complaint State court “within 2]days” and after plaintiff obtained entry of default
from State Court. Kim v. City of Ionia, No. 13-2084(6" Cir. Apr.29, 2014)
unpublished. This is evidence that defendants are violated at the 18 U.S.C. §

1962(d) conspire.
16. The 28 U.S.C. § 1332 requires U.S. District court lacked subject matter
jurisdiction but IONIA makes the Kim Court was ignored Statute 28 U.S. Code §
1332. The Statute required the U.S. district Court has lack of jurisdiction; Kim and
most of the defendants are not “Diversity of citizenship” 28 U.S.C. § 1332
“exceeds the required jurisdictional amount that U.S. district Court has lack of
jurisdiction.
Kim asserted that the U.S. district Court of Michigan Judge Kim v. City of
Tonia, 12-cv-01195-GJQ (Kim I court) refused:
(a) “shall have the same full faith and credit; Plaintiff obtained The State of
8" Circuit, Clerk of Court was entered enter default MCR 2.603(A)]” 28
U.S. Code § 1738.
(b)“[T]he initial pleading
[On October 29, 2012 Defendants failed to answer to complaint “within
2I1days” State Court MCR 2.108(A)(1) and State of 8" Circuit, Clerk of
Court was entered enter default MCR 2.603(A)]|

are not removable” 28 U.S. Code § 1446(b)(3).

(c) 28 U.S.C. § 1332 requires U.S. District court lacked subject matter

11

 
EEE

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.13 Page 13 of 87

jurisdiction.
(d) Refused Rule 55(a) and (b) entry of default and default judgment.
The Judge’s decision was manifest injustice and the rulings Conflict with
Rule 55(a) and (b). 28 U.S. Code § 1738; 28 U.S. Code § 1446(b)(3); and 28 U.S.C.
§ 1332. The Judge’s and panel conduct was willful and malicious by defendants.

Pattern of Racketeering Activity” 18 U.S.C. § 1961(5)
COUNT V.

17. The Kim’s argument at the KimI court that his case was Criminal
appeal and civil case and thus should not have been removed to federal
civil court was erroneous. The KimI court Judge had been such fraud

himself that “Kim was a party in both cases. Ionia were not parties in |
the state court proceeding” See. Exhibit B p.6 |

Plaintiff “taken as true’,as to its truth evidence that Kim was a party in
both cases. Ionia were parties in the state court proceeding See. Exhibit
A and Exhibit M.

18. The Sixth Circuit No. 13-2084(6" Cir. Apr.29, 2014) affirmed the district
court’s judgment. Kim v. City of Ionia, (order) that “Kim’s allegation of Judicial
fraud [Count I to V], adverse ruling by a court almost never establish bias or
prejudice. See. Litely v. United States, 510 U.S. 540, 555(1994).” Page. 3, Order

Sixth Circuit No. 13-2084(6" Cir. Apr.29, 2014). This is a violation at the 18 |

U.S.C. § 1962(d) “conspire”

 

9 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173, L.Ed.2d 868(2009) (internat quotation marks omitted.)
12

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.14 Page 14 of 87

19. Kim Requested Rule 60(b) motion at the Kim I district court that the Kim I
district court finds that “especially because the Sixth Circuit has already affirmed
1055

the judgment.

The Kim I court was not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.
Code § 1446(b)(3); 28 U.S.C. § 1331328 U.S. Code § 1738 and cause of action.

Kim Requested Rule 60(b) appeal at Sixth Circuit, the Cause of action I to
V, "unusual and extreme situation where principles of equity mandate relief.” Olle
v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir. 1990)”’that “Rule 60(b) does
not allow a defeated litigant a second chance to convince the court to rule in his or
her favor...” “There is no arguable basis for asserting that the district court abused
its discretion in denying Kim’s motion.” (order). Kim v. City of Ionia, No. 18-
1974(6" Cir. January 3, 2019)(order)and dismissed this Case.
20. The United States District Eastern District of Michigan case number 19-cv-
10524 (Kim II Court) finds that Kim requests “Rule 9(b)[ lie and fraud] claim that
“Moreover, to extent his claims are not estopped or complaint does not state a
claim upon which relief can be granted There, the case is dismissed”
21. The Sixth Circuit case number 19-1398 finds that “Rule 9(b)[ Court I-V] it
does not create a federal cause of action for fraud....Affirm the district court

dismiss order.

 

© See. p.1 Exhibit D. Order denying plaintiff’s Motion for Relief from Judement.
13

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.15 Page 15 of 87

The Kim I Judge were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S.

Code § 1446(b)(3);28 U.S.C. § 1331;28 U.S. Code § 1738. This Ionia violated the
18 U.S.C. § 1962(d) conspire.

Pattern of Racketeering Activity” 18 U.S.C. § 1961(5)
COUNT VI.

The Kim’s argument at the KimI court that his case, the Judge and
panel’s decision was such manifest injustice and the rulings Conflict true cause of
action. “There is no evidence in the record that ....either of them had any idea who
was driving the vehicle until they pull it over” Exhibit B p 8 Kim I court Order

22. IONIA Chronic such fraud that
“the [police] video shows that the rear window of the pick-up was tinted and you
cannot see who is driving the vehicle” See. Exhibit K p.12 Defendants’ summary
judgment. The Court grant Defendants’ summary of judgment.
The Court Belied by defendants that

“there is no evidence in the record that officer Anderson and Skorka targeted Kim
because of his race or nation origin. There is no indication that either of them had
any idea who was driving the vehicle until they pulled it over. Accordingly, Kim’s
selective enforcement claim lack merit”.p.8 Opinion Exhibit B.

This is not true. The IONIA conduct was willful and malicious. The Defendants’
Motion for summary judgment is a fraud. Plaintiff “taken as true''” The video, the
U.S District Court For the Western District of Michigan Case no. 1:12:cv-01195-
GJQ Docket no 35 appears that (the video is being sent separately to the Court.

A. The police video NEVER shows that the rear window. See. Police video.

 

" Asheroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173, L-Ed.2d 868(2009) (internal quotation marks omitted.)
14

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.16 Page 16 of 87

B. The police video NEVER shows that the rear window of the pick-up was
tinted. See. Police video.

C. The police video NEVER shows that the rear window of the pick-up was
tinted and you NEVER can see who is driving the vehicle. See. Police video.

D. The police video NEVER shows that “City of Ionia observed a green,
Chevrolet pick-up truck at the Corner of Dexter and Main in the City”
p.1.Defendants’ brief in support of defendants’ Motion for summary of
judgment. See. Police video.

E. The police video NEVER shows that “City of Ionia observed Kim’s vehicle
at the corner Dexter and Main (id. at 4-5) p.2 Exhibit D Opinion. See. Police
video.

 

F. The police video NEVER shows that “Plaintiff saw the police car at the
traffic light at eastbound Washington Street and M-66.”p.3 Defendants’
Response Brief opposing plaintiff's Motion for summary judgment.
The Ionia made-up police video. Ionia had never been submitted full
police video to any court.
23. | Kim Requested Rule 60(b) motion that the Kim I court Judge was unable to
respond or address to the Cause of action J to VI at all, its response to the other
points is unavailing that Cause of action J to VI is, the Sixth Circuit affirmed the
district court’s judgment. Kim v. City of Ionia, No. 13-2084(6" Cir. Apr.29, 2014).
This is a crime.
24. The Sixth Circuit No. 13-2084(6" Cir. Apr.29, 2014) affirmed the district

court’s judgment. Kim v. City of Ionia, (order) that “Kim’s allegation of Judicial

fraud [Count I to V

15
 

 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.17 Page 17 of 87

The Kim I Judge were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S. Code §
1446(b)(3); 28 U.S.C. § 1331328 U.S.C. § 1331;28 U.S. Code § 1738 and cause of
action ],

adverse ruling by a court almost never establish bias or prejudice. See. Litely v.

United States, 510 U.S. 540, 555(1994).” Page. 3, Order Sixth Circuit No. 13-
| 2084(6" Cir. Apr.29, 2014). This is a violation at the 18 U.S.C. § 1962(d)
“conspire”
25. Kim Requested Rule 60(b) motion at Six Circuit, "unusual and extreme
situation where principles of equity mandate relief.” Olle v. Henry & Wright Corp.,
910 F.2d 357, 365 (6th Cir. 1990)’that the Sixth Circuit panel was unable to
respond to the Cause of action J to VI at all its response to the other points is
unavailing ,The panel finds that “Rule 60(b) does not allow a defeated litigant a
second chance to convince the court to rule in his or her favor...” “There is no
arguable basis for asserting that the district court abused its discretion in denying
Kim’s motion.” (order). Kim v. City of Ionia, No. 18-1974(6" Cir. January 3,
2019)(order)and dismissed this Case.
IONIA was actively engaged in organized crime, and the fraud

judgment (Kim I Court) that is an unconstitutional and crime.

Kim I plaintiff shows that Defendants are not acting against others for
similar violations. City of Ionia were admitted at the State district court that City of

Ionia violated a selective enforcement his license plate was no expired and any
16

 
EE
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.18 Page 18 of 87

traffic violation were unreasonable follows him selective enforcement

investigation and lacked probable cause to follows him and investigate him. There
is evidence of discriminatory intent by the officers were violation of the
discrimination under Title VI claim and § 1983 claim and Fourth Amendment

Selective enforcement claim. The officers were improperly targeted and follows

him was discriminatory because his is not, white, or polish, or light skin or his is

 

Korean . Amend. Compl.at | 9.The other persons similarly situated are not follows
and targeted investigation for lacked probable cause to follow him in this case
“{that has been]caused by a person acting under color of state law” Sigley v. City of
Parma Heights, 437 F.3d 527, 533 (6" Cir. 2006). Defendants Anderson and
Skorka’s action were motivated discriminatory intent to improperly targeted
investigation him which is violated the Fourth Amendment Selective enforcement
and City of Ionia policy “Provided in a different manner from that which is |
provided to others”, Title VI of the Civil Right Act of 1964 (Title VI) and |
individual defendants have violated under the 42 U.S.C. § 1983(§ 1983) Kim v.
City of Ionia 12-29547 AV.
The U.S. District Court (Kim I )Judge had been chosen not follows Rule
55(a)&(b); Statute 28 U.S. Code § 1738; Statute 28 U.S. Code § 1446(b)(3);
Statute 28 U.S.C. § 1332; Statute 28 U.S.C. § 1331 and only not listen plaintiff’s

alleges as cause actions. District Judge and panel was dishonestly erred in
17
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.19 Page 19 of 87

adversely rulings that intentionally failure to make any mention of facts factual
allegation, Kim I, Cause of Action the State of Michigan 64A district Court record
appears that City of Ionia-Police officer-defendant Brandon Anderson actually
admitted that he does violated the target investigated where the officer has

probable cause to believe that “[a traffic violation NOT occurred] plates still

valid” "that officer Anderson and Skorka targeted and Kim established selective
enforcement claim . But the judge and panel Belied by defendants, granted
Defendants’ Motion for summary judgment and denied Kim’s first and second
Motion to Remand, Motion for Summary judgment.

26. The Court Kim v. City of Ionia, No. 13-2084(6" Cir. Apr.29, 2014) was
relied on the paragraph 1 to 25cause of action COUNT I to VI and belied or
engaged in conspire made case law by IONIA.

27 Plaintiff contends that there is specific evidence show paragraph | to 26 that
defendants violated the 18 U.S.C. § 1962(d) conspire and the Plaintiff has
suffered compensable injury resulting from the defendants made “(1)conduct (2)of
an enterprise(3)through a pattern of racketeering activity” Sedima, S. P.R.L.v.
Imrex Co.,Inc, 473 U.S. 479, 496 (1985).

The Kim I Judge and panel’s decision was “a pattern of racketeering activity”
13 that and the rulings Conflict with Rule 55(a) and (b). 28 U.S. Code § 1738; 28

 

2 See. Court J, docket no. 78 Attachments: # 2 Exhibit A
3 18 US.C. § 1962(c).

18
ee

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.20 Page 20 of 87

U.S. Code § 1446(b)(3); 28 U.S.C. § 1332 and 28 U.S.C. § 1331 and true of cause
of action Kim v. City of Ionia, No. 13-2084(6" Cir. Apr.29, 2014) conspire! by
defendants.

28. The plaintiff was relied on the defendants suffered compensable injury

result from the COUNT I to VI conspire.

lonia such obtained a grant defendants

 
 

29. In August 2012 Defendants City of |

    

judgment that the judge and penal were the rulings Conflict with Rule
55(a) and (b). 28 U.S. Code § 1738; 28 U.S. Code § 1446(b)(3); and 28 U.S.C. §
1332; 28 U.S.C. § 1331;and true casus of action and Kim v. City of Ionia, Kim v. —

City of Ionia, No. 13-2084(6" Cir. Apr.29, 2014).

   

granted Defendants’ Summary judgment, when the Kim I defendants had been
default State Court and Federal Court.

Plaintiff obtained State of 8" Circuit, Clerk of Court was entered enter default

MCR 2.603(A) for each named defendant; Jennifer Skorka ; and Brandon |
Anderson ; Thomas Troy Thomas; Jason Eppler ;City of Ionia. See. The U.S |
District Court docket no. 78 Attachments: # 2 or Exhibit A. The state district court |
was found guilty of the charge approximately $5,000.00 fine to Kim and arrest !
him at his house in this case. |

There were remedy defects of justice and “a pattern of racketeering |

 

 

* 18 U.S.C. § 1962(d)
© 18 U.S.C. § 1962(c).

19
 

J.S. 229, 238-3991989).

 
  

face the term ‘enterprise’ includes both

  

imate enterprises.  Turkette, 452 U.S. 576, 580 (1981).

 

33... The United States held that “There is no requirement that a
private action under 18 U.S.C. § 1964(c) [the fraud Count I to VI] can

proceed only against a defendant who has already been convicted of a

predicate act or of a RICO violation” Sedima, S.P.R.L. v. Imrex Co., Inc.,

473 U.S. 479(1985).

34. — Plaintiff seeking to recover for economic loss due to defendants’ alleged
and “prevent and restrain violations of Section 1962 [conspire] of this
chapter by issuing appropriate orders,” 18 U.S.C. § 1964(a).

35. Plaintiff alleges herein by this reference as though more fully set
forth in the allegation contained in paragraphs 1 through 34 herein.
36. Plaintiff alleges that On or about April 2012 to Present IONIA to “a
pattern of racketeering activity” 1° that

The United State District Court Western Michigan case # Case No. Kim v. City of
Tonia, et al.,1:12-cv-01195-GJQ dismissed the case. The United States Court of

 

© 18 U.S.C. § 1962(c).
20
a
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.22 Page 22 of 87

Appeal for The Sixth Circuit Case no 13-2084 (6th Cir. Apr 29,2014)(Kim
Naffirmed the case .On July 13. 2016 State of Michigan Ionia County Circuit Court
2012-029626-CZ Ordered dismisses this case. On September 26, 20 16 State of

Michigan Court of appeal denied appeal, denied the case See. Exhibit M. State of

Michigan Supreme Court no. 155558 denied the case.

37 Defendants have know them to be false, and representation were

made with the intent to defraud, deceive, and restrain violations of

Section 1962 of this chapter by issuing appropriate orders,” 18 U.S.C.

§ 1964(a).

38. In reliance upon these evidence, IONIA Kim I Court district judge to

ignored follows

Rule 55(a)&(b); Statute 28 U.S. Code § 1738; Statute 28 U.S. Code § 1446(b)(3);

Statute 28 U.S.C. § 1332; Statute 28 U.S.C. § 1331.

39. The plaintiff will not be barred from seeking relief based on the same

claims [9 (b) fraud]or/and new established claim defendants are violated of under

violated the 18 U.S.C. § 1961 to 1964

40. | When Defendants-City of Ionia entered into the “conspire”18 U.S.C. §

1962(d) that It was state district court was found guilty of the charge |
approximately $5,000.00 fine to Kim and arrest him at his house in this
case, they fact would damages $10,000,000.00 in this case.

41. Plaintiff is, therefore, entitled to relief under Ionia to pay “recovery

21
ne
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.23 Page 23 of 87

threefold the damages[ $30,000,000.00] he sustains and the cost of the suit,
including a reasonable attorney’s fee” 18 U.S.C. § 1964(c).
42. The Court;

The United State District Court Western Michigan case # Case No. Kim v. City of
Tonia, et al.,1:12-cv-01195-GJQ and the United States Court of Appeal for The
Sixth Circuit Case no 13-2084 (6th Cir. Apr 29,2014)(Kim J). Ionia is a plaintiff at
State district criminal court police ticket no 12494IT1and12494IT2.This is appeal
case at the State of Michigan Ionia County Circuit Court 2012-029626-CZ Ordered
dismisses this case. On September 26, 20 16 State of Michigan Court of appeal
dismissed this Case See. Exhibit M. State of Michigan Supreme Court no. 155558
denied this Case.

belied by defendants seven (8) years that Defendants —City of Ionia and David

K. Otis (P31627)Plunkett Cooney (IONIA), engage in Racketeer Influenced

"> made a case law that defendants have a

and Corrupt Organizations (RICO)
right Defendants were removed to Federal the district court Kim v. City of Ionia,
12-cv-01195-GJQ after, when Defendants failed to answer to the complaint within
21days State Court and after, when plaintiff obtained entry of default MCR
2.603(A)from State Court. See Exhibit A.

The Kim I court were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S. Code §
1446(b)(3);28 U.S.C. § 1331528 U.S. Code § 1738 and cause of action

and made him a sick and damages. This is a complaint and City of Ionia(Ionia) is
violated 18 U.S.C. § 1964 and Civil Remedies. |

This Court should be justice, defendants are violated Pattern of

 

” 18 U.S.C. §§ 1961-68.
22

 
 

 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.24 Page 24 of 87

Racketeering Activity” 18 U.S.C. § 1961to 1964.
Demand for Relief
The Kim requests that the Court:

a. Impose on Ionia to pay “recovery threefold the damages he sustains and the
cost of the suit, including a reasonable attorney’s fee” 18 U.S.C. § 1964(c)
30,000,000.00

b. The court may enter the Order to the “Attorney General may institute
proceeding under this section Pending final determination thereof, the court
at any time enter.....including the acceptance of satisfactory performance
bonds, as it shall deem proper.” 18 U.S.C. § 1964(b).

c. Award additional relief as the Court may determine to be just and proper

Respectfully submitted,

Dated: August, 132020 Guida {ow

GwanJun Kim
10133 Lapeer Rd #316
Davison MI 48423
Respectfully submitted,

 

Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
best of my knowledge, information, and belief that this complaint (1)is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or

23
 

 

EN _ SE

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.25 Page 25 of 87

needlessly increase the cost of litigation; (2)is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3)the
factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after reasonable opportunity for further |
investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

For Parties without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where
case —related papers may be served. I understand that my failure to keep a current

address on file with the Clerk’s Office may result in the dismiss of my case.

———T

Dated: August 13, 2020 Guero a Lo
GwanJun Kin
10133 Lapeer Rd #316
Davison MI 48423

 

 
 

 

|
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.26 Page 26 of 87
|
 

Tn -

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.27 Page 27 of 87

EXHIBITS

Exhibit A. Plaintiff obtained The State of Michigan Judicial 8 Circuit,
Clerk of Court was entered enter default MCR 2.603(A) and
Notice of Entry of Default Judgment.MCR 2603(B)(4) in
Kim I court'case. See. The Kim I Court docket no. 78 Attachments:
# 2 or Exhibit A.

Exhibit B The Kim I district Court opinion dismiss with prejudice
that so silent of the plaintiff obtained the State Court clerk
of court was entered entry of default and Notice of Entry of
Default Judgment.MCR 2603(B)(4) and the Kim I court was
not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S. Code §
1446(b)(3); 28 U.S.C. § 1331;28 U.S. Code § 1738 and cause of
action for defendants.

Exhibit C. The Kim I Court of appeal affirmed the judgment.

Exhibit D. The Kim I district Court denying plaintiffs Motion for
Relief from Judgment that“especially because the Sixth Circuit
has already affirmed the judgment.” See. p.1

Exhibit E. The Kim I Court of appeal Denies Kim’s Motion for leave
to proceed in forma pauperis that p.2“Rule 60(b) does not
allow a defeated litigant a second chance to convince the court to
rule.

Exhibit F. The United States District Eastern District of Michigan case number
19-cv-10524 (Kim II) Order dismiss this case that “Moreover, to
extent his claims are not estopped or complaint [Rule 9(b) fraud]
does not state a claim upon which relief can be granted, the case is
dismissed” p.2

Exhibit G. The Sixth Circuit No.19-1389 (Kim IT Court of appeal)
affirmed the dismiss the case that the “Rule 9(b) fraud [

 

' The United States District Court for the Western of Michigan Kim v. City of Ionia, 12-cv-01195-GJQ and, the Sixth Circuit
No. 13-2084(6% Cir. Apr.29, 2014)
? See. p.I Exhibit H. Order denying plaintiff’s Motion for Relief frorn Judement.

‘1
ee
|
|

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.28 Page 28 of 87

Exhibit H.

Exhibit I.

Exhibit J.

Exhibit K.

Exhibit L.

the Kim I court was not were not following Fed. R. Civ. P.
55 (a)&(b); 28 U.S. Code § 1446(b)(8); 28 U.S.C. § 1331;28
U.S. Code § 1738 and cause of action.]

it does not create a federal cause of action for
fraud....Affirm the district court dismiss order’p.4

On October 9, 2012 The State 8" Circuit Court Summons issued See.
Kim I The U.S District Court docket no. 78 Attachments: # 2 Exhibit
A or See. Exhibit H.

On November 5, 2012 Kim I, Defendants answered to Complaint at
federal court See. Kim I Docket no.4 or Exhibit I.

Defendants’ Counsel David K. Otis (p31627) constituting
fraud at the Defendants’ Supplemental Brief in opposing
Plaintiffs Motion to Remand that “the state court Clerk’s Entry
of default was in error as Defendants had already filed Notice of
Removal Defendants had filed the Notice of Removal. [On October
31, already Defendants failed to answer to complaint]with state court
and had [on November 5, 2012 See Exhibit I. ]filed an answer to the
complaint in federal court [On October 29, 2012, already Defendants
failed to answer to complaint “within 21days” See Summon issued
October 9, 2012 Exhibit H .] before the Clerk entered the default
notice” p.2.

Defendants’ Counsel David K. Otis (p31627) constituting
fraud at the Defendants’ Brief in support of defendants’
Motion for summary Judgment p. 12 that “the video show
that the rear window of the pick-up was tinted and you
cannot see who is driving the vehicle”

The State of Michigan Judicial 8 Circuit,

Clerk of Court was entered enter default MCR 2.603(A) and
Notice of Entry of Default Judgment.MCR 2603(B)(4) in
Kim I court’case and dismissed herself in this case.

 

3 The United States District Court for the Western of Michigan Kim v. City of Ionia, 12-cv-01195-GJQ and, the Sixth Circuit
No. 13-2084(6 Cir. Apr.29, 2014)

‘2

 
ee Oo

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.29 Page 29 of 87

Exhibit A. Plaintiff obtained The State of Michigan Judicial 8 Circuit,
Clerk of Court was entered enter default MCR 2.603(A) and
Notice of Entry of Default Judgment.MCR 2603(B)(4) in
Kim I court'case.

 

'The United States District Court for the Western of Michigan Kim v. City of Ionia, 12-cv-01195-GJQ and, the Sixth Circuit
No. 13-2084(6% Cir. Apr.29, 2014)
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.300smagée8® of 87
ist copy - Applicant
Gopies - AN other parties

CASE NO.
REQUEST, APMEAWTT ANDBNTRY [2 K 298 ¢ AV

Court telephone no.

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant name(s), address(es), and telephone nos).
, Dason EPPier
H4 NN kidd st
nA Ma. oF | reWiA, ML 493 Ub
Plaintitrs stetrey, bar no., address, and wlephone no. Defendant's attorney, Le no,, address, and telephone no.
Party in default:
| REQUEST ANDAFFIDAVIT

 

1. | request the clerk to enter the defauit of the party named above for failure to plead or otherwise defend as provided by law.
2. The defatted party is not ani infant or incompetent person.

3. Cig whether the gefauited party is in the military service. Vi The defaulted party is notin the military service.
Q y fs in the military but there has been notice of pendency of the action and adequate time and opportunity
cbeen provided. Attached, as appropriate, is a waiver of rights and protections providedunder the
f Act. Facts upon which this conclusion is based are: (speaty)

 

 

4. Taig offidavit iernade on my personal knowledge and, if sworn as a witness, | can testify competently to the facts in this affidavit.

 

 

 

 

sre Nien ot 4 nee, ~ [DE FAULTENTRY

The cemeh ot apes named above for failure to plead or otherwis¢defend is entered.

 
    

 

| CERTIFICATE OF MAILING |

 

Oe

| certify that ible { served tapies of this default on the appropriate parties or their attorneys by first-class red addressed to

their last-known addresses as defined by MCR 2.107(C)(3)

 

 

Cate Signature

uray tam NECA TY OR Omer accu ayiTr Again CAITroV RAP AA RRM NA RAL HA OM CAI mA Em Ee Ome

 
  

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.3dngiktag@:81 of 87

18 copy - Applicart
Copies - All other padies

 

DEFAULT

 

CASE NO,

 

REQUEST,AFFIDAVIT,ANDENTRY — ||. \¢ 29544) = y

 

 

 

 

 

 

Party in default:

 

 

Delendani name(s), address(es), and \elephone sols).

Thomas Troy
han edd st
OWA, ML

 

 

 

 
 

Defendant's otk bar ne., aare36,

 

 

 

 

 

| REQUESTAND AFFIDAVIT |

 

1. [vequest the cierk to enter the defauit of the party named above for failure to plead or otherwise defend as provided by law,

2. The defaulted party is not an infant or incompetent person.

Sted party is in the military service. the defauited party is not in the military
an / but there has been notice of pengeney of the action ang adajuaie time a

  

 
 

 

 

 

 

 

 

 

[CERTIFICATE OF MAILING |

 

36 asdefined by MCR 2.107(CY3).

ne ee er ee i ee oe a ee ee

d-oopies of this default on the appropriate parties or their attorneys by first-class

    

~ au
te ey

 

      

 

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD. 328 *Page’s2 of 87

St copy - Agpucani

 

 

 

 

 

 

 

 

Approved, SCAS Copies - Al other paries
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT
DEFAULT

JUDICIAL CIRCUIT . /

REQUEST, AFFIDAVIT, AND ENTRY \2 ke 34 Co? ) —Ay
Court address Court telephone no.
Plaintiff name(s), addressies}, and telephone no(s). Defendant name(s}, address(es}, and telephone no{s). ~

Chuansun Kim Sennifer sKor ka
Bo) Cast Tultle RA Lot S¥ AY edhe

“TENIA, ML aL —pWiA, Mi ¥eeub

Plaintiff's attorney, dar no., address and telephone no. Delendant’s attorney, bar no., address, and telephone no

 

 

 

ATRUE COPY

(bad hd

CLERK OF IONIA COUNTY

 

 

 

 

 

 

Party in default:

 

 

[ REQUEST AND AFFIDAVIT |

 

1, | request the clerk to enter the default of the party named above for failure to plead or otherwise defend as provided by law.
2. The defaulted party is notan infant or incompetent person.
3, ,

  
 
 
 
 
 

er the defaulted party is in the military service. (Wine defaulted party is not in the military service.

4s inthe military but there has been notice of pendency of the action and adequate time and cpportunity
nid has been provided. Attached, as appropriate, is a waiver of rights and protections provided under the
Relief Act. Facts upon which this conclusion is based are: (specify)

 

4, ‘This affidavit madeon my personal knowledge and, if sworn as a witness, | can testify competently to the facts in this affidavit.

mee Ve

licant/Attocney signature

 

Ppl

Bar no.

County, Michigan.

           
   

 

 

 

 

Signature

en Salle, ie cade aia a ata ee
 

DEFAULT
REQUEST, AFFIDAVIT, AND ENTRY

 

 

  

 

 

telephone no(s) | Defendant name(s}, address(es), aad ‘slephone nals)
4 i

mi ywy . iy Poradun Ander 2 Ae
- Tuttle Rd Lot $Y 4 N Kidd St

ead Lb TOVNIA, MEGS |

Pigintdfs altomey ‘bar no.. address. and telephone no. Defendant's tote bar no., address, and telephone no

A TRUE Copy

CLERK OF IONIA COUNTY

   

 

 

 

 

 

 

 

 

 

Party in default:

 

 

| REQUEST ANDAFFIDAVIT

 

1. lrequestthe Clerk to-enter the default of the party named above for failure to plead or otherwise defend as provided by law.
2. The defauited party ts not an infant or incompetent person.

swhether the defaulted party is in the military service. the defaulted party is not in the military service.

/ ig in the military but there has been notice of pendency of the action and adequate time and opportunity
end has been provided. Attached, as appropriate, is a waiver of rights and protections provided under the
Civil Relief Act. Facts upon which this conclusion is based are: (specify)

 
    

 

4. This alfidayitis made on my personal knowledge and, if sworn as a witness, | can testify competently to the facts inthis affidavit.

lacs Le me Barne |

 

    
  

 

 

 

  

con be-en ata [DEFAULTENTRY |

 

 

 

mens

| CERTIFICATE OF MAILING |

i served copies of this default on the appropriate parties or their attorneys by first-class mail addressed to
sas defined by MCR 2.107(C)(3).

   
  
  

 

Signature

ac o7 (3710) DEI SAULT REQUEST, AFFIDAVIT, AND ENTRY MCL 32 517, MCL 600.2451. MCL 600 5759. MCR 2 604 50 USO 821
Casé 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.34 Page 34 of 87

 

 

 

 

 

 

 

 

& ( J
\ Original - Court file
1st copy - Assignment clerk/Extra 3rd copy - Opposing party
Approved, SCAO 2nd copy - Friend of the court/Extra 4th copy - Moving party
STATE OF NICAL Ck CASE NO.
JUDI IRCUIT . 12-K- -
JUDICIAL DISTRICT | NOTICE OF HEARING AND MOTION 29987-AV
COUNTY Hen. Suzanne Hoseth-Kreeger - Chiefy
Court address Court telephone no.
100 Main Strect Ionia, MI 48846
Plaintiffname(s) Defendantname(s)
GwanJun Kim Jason Eppler
Plaintiff's attorney, barno., address, and telephone no. Vv Defendant's attorney, barno., address, and telephone no.
360 East Tuttle Rd Lot 54 114 Kidd street
Ionia, MI 48846 Tonia, MI 48846

 

 

 

 

 

NOTICE OF HEARING

1. Motion title: Motion for Default Judgment

2. Moving party: Plaintiff

3. This matter has been placed on the motion calendar for:

 

Judge. “7 Barno. [Date Time
Hon. Suzanne Hoseth-Kreeger - Chief Judge (P-42238) , 12/18/2012 4:15 pm
Hearing location

V}Court address above [J

 

 

 

 

 

4. If you require special accommodations to use the court because of disabilities, please contact the court immediately to make
arrangements.

Motion for Default Judgment

He: #gnature

| CERTIFICATE OF MAILING |

 

 

 

Icertify thaton this date | serveda copy of this notice of hearing and motion onthe parties or their attorneys by first-class mail addressed
to their ast-known addresses as defined by MCR 2.107(C)(3).

j{[-24 ~De\r . C2Qjr =

Date Signature

MC 326 (3/16) NOTICE OF HEARING AND MCTION

 

 

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.35 Page 35 of 87

Exhibit B

The Kim I district Court opinion dismiss with prejudice
that so silent of the plaintiff obtained the State Court clerk
of court was entered entry of default and Notice of Entry of
Default Judgment.MCR 2603(B)(4) and the Kim I court was
not were not following Fed. R. Civ. P. 55 (a)&(b); 28 U.S. Code §
1446(b)(3); 28 U.S.C. § 1331;28 U.S. Code § 1738 and cause of
action for defendants.
CdSasb 401 2/cve81 B98 GIR GE GONG GOLfilée074312130 Rageth475 Page 46obfl97

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GWANJUN KIM,
Plaintiff, Case No. 1:12-CV-1195
V. HON. GORDON J. QUIST

CITY OF IONIA, JASON EPPLER,
THOMAS TROY, JENNIFER SKORKA,
BRANDON ANDERSON,

Defendants.

OPINION

Plaintiff, Gwanjun Kim, sued Defendants, the City of Ionia, Jason Eppler, Troy Thomas,'
Jennifer Skorka, and Brandon Anderson, in Ionia County Circuit Court on October 9, 2012, alleging
a claim under 42 U.S.C. § 1983 and state-law claims based on various Michigan statutes, all of
which arise out of a traffic stop by City of Ionia police officers. Defendants removed the case to this
Court on October 31, 2012, alleging federal question jurisdiction under 28 U.S.C. § 1331 as the basis
for removal jurisdiction.

Defendants have filed a Motion for Summary Judgment on all claims, and Kim has
responded with his own Motion for Summary Judgment. In addition, Kim has filed a second Motion
to Remand and a Motion for Discovery pursuant to Federal Rule of Civil Procedure 56(d).’ For the
reasons set forth below, the Court will grant Defendants’ motion, deny Kim’s motions, and dismiss

Kim’s Amended Complaint with prejudice.

 

‘incorrectly identified in the caption as Thomas Troy.

The Court denied Kim’s first Motion to Remand on December 18, 2012, after concluding that it has federal
question jurisdiction over Kim’s claims under 42 U.S.C. § 1983. (12/17/12 Order, dkt. #17.) Also in the December 18,
2012 Order, the Court granted Kim leave to amend. Kim’s Amended Complaint added a claim under Title VI of the
Civil Rights Act of 1964, 42 U.S.C. § 2000d. Based on its review of the Amended Complaint and Kim’s response to
Defendant’s motion, the Court construes Kim’s Title VI claim as asserted only against the City.

 
CaGased12,0501295GJOGECE NO filediQWSHI@ Pageih476 Page Wola

I. Facts

On March 30, 2012, at approximately 11:30 a.m., Kim was driving a green 1997 Chevrolet
pickup truck on Main Street in Ionia. (Am. Compl. 30, dkt. # 23; 6/16/12 Hr’ gTr. at 4, Defs.’ Br.
Supp. Mot. Summ. J. Ex. 2, dkt # 35-1.) At that time, Ionia Public Safety Officers Brandon
Anderson and Jennifer Skorka were on road patrol and observed Kim’s vehicle at the corner of
Dexter and Main. (/d. at 4-5.) Officer Anderson noticed that the vehicle’s license plate sticker was
green, which indicated that the registration expired in 2012. The license plate also indicated that
it expired in March. (/d. at 5.) As a matter of routine, Officer Skorka ran the license plate number
through the law enforcement information network (LEIN) using the computer in the patrol car. (/d.
at 12, 14.) The LEIN inquiry disclosed that the license plate was improper because it belonged to
another vehicle and was expired. (/d. at 14.) Based on this information, Officer Anderson initiated
a traffic stop of Kim’s vehicle. (Id. at 6.)

Officer Anderson approached the vehicle and asked Kim for his registration and proof of
insurance. (/d.) Kim provided an expired proof of insurance and a registration for a different
vehicle. (/d. at 6-7, 15.) Kim told Officer Anderson that he had cancelled the insurance to save
money. (/d. at 7.) Officer Skorka called Kim’s insurance agent to confirm that the insurance had
been cancelled, and the insurance agent confirmed that Kim had in fact cancelled the insurance. (Id.
at 15.) Officer Anderson issued Kim citations for an improper license plate and no insurance. (ld.
at 7.)

Kim contested the ticket and requested a hearing. A hearing was held on June 18, 2012,
during which the prosecutor presented testimony by Officers Anderson and Skorka. Kim did not
testify, nor did he present evidence, although he did cross-examine the officers. Kim’s primary
defenses were that the officers lacked probable cause to stop him and that the officers improperly

targeted him, apparently because of his race or national origin. (Jd. at 9-10, 17, 20, 25-26.) At the
Cease 4012-a001 398 GIQGEGE NO! GOL file O20312) Payethayy Page Bot'1/

conclusion of the hearing, the state judge concluded that the officers had probable cause to stop
Kim’s vehicle and did not improperly target him. (/d. at 21, 27.) Therefore, the court found Kim
guilty of the infractions. Kim then filed the instant case against Officers Anderson and Skorka,
Director of Public Safety Troy Thomas and City Manager Jason Eppler.

II. Discussion
A. Motion to Remand

Shortly after Defendants removed the case to this Court on October 31 , 2012, Kim filed a
Motion to Remand based on lack of jurisdiction. On December 1 7, 2012, the Court entered an Order
denying Kim’s motion, concluding that the Court has subject matter jurisdiction on the basis of
Kim’s § 1983 claims. (Dkt. # 17.)

Kim filed a second Motion to Remand on February 8, 2013. In this motion, Kim argues that
the removal was improper because all Defendants did not join in or consent to the removal, see 28
U.S.C. § 1446(b)(2)(A), and Defendants failed to attach a copy of “all process, pleadings, and orders
served upon such . . . defendants.” See 28 U.S.C. § 1446(a). Although Defendants admit that they
failed to comply with 28 U.S.C. § 1446(a) because they inadvertently included only one of the
summonses that had been served at the time of removal, Defendants contend that such oversight was
only a minor procedural defect that Kim waived by failing to raise the issue within thirty days of
removal.’

The “rule of unanimity,” which, subject to limited exceptions not applicable here, requires
that all defendants consent to the removal, and the requirement that defendants attach to the notice
of removal a copy of all process and pleadings served in the state-court proceeding at the time of
removal, are both procedural requirements that do not affect a federal court’s jurisdiction. See

Velchez v. Carnival Corp., 331 F.3d 1207, 1209 (11th Cir. 2003) (noting that the failure to attach

 

*Defendants also move to amend their notice of removal to attach the omitted summonses. (Defs.’ Resp.
Opposing P1.’s Mot. to Remand at 5.) The Court will grant Defendants’ motion.

3

 

 
Caeease A512/00812985IG IQ GECE No! GOLfiiedOW2I312) Aeyeh47B Page 2Potf187

“a copy of all process, pleadings, and orders served” as required by § 1446(a) “constitutes a defect
in removal procedure within the meaning of § 1447(c)”); Page v. City of Southfield, 45 F.3d 128,
129 (6th Cir. 1995) (holding that the district court erred in remanding the case sua sponte because
lack of consent by all defendants is a procedural defect not affecting jurisdiction); Osmose Utils.
Servs., Inc. v. Hish, No. 13-CV-310S, 2013 WL 1625408, at *4 (W.D.N.Y. Apr. 15, 2013) (noting
that the requirement to attach a copy of all process, pleadings and orders in § 1446(a) is “a
procedural defect and not a jurisdictional one warranting remand”); Bank of Am. Nat'l Ass’n v.
Derisme, No. 3:10cv900 (MRK), 2010 WL 3211066, at *9 (D. Conn. Aug. 13, 2010) (stating that
“other Courts of Appeals and district courts in this Circuit have held that a violation of the rule of
unanimity is, like an untimely removal notice, a procedural defect”). In addition, “Ta] motion to
remand the case on the basis of any defect other than lack of subject matter jurisdiction must be
made within 30 days after the filing of the notice of removal under section 1446(a).” 28 U.S.C. §
1447(c). Procedural defects are deemed waived if not raised within thirty days of removal. Loftis
v. United Parcel Serv., Inc., 342 F.3d 509, 516-17 (6th Cir. 2003).

Kim filed his second Motion to Remand raising procedural defects in the removal well
beyond the thirty-day period. Accordingly, Kim has waived any objection to the alleged procedural

defects.* Therefore, his motion to remand will be denied.°

 

“Even if Kim had not waived the objection, his argument that all Defendants failed to consent to the removal
lacks merit. All Defendants are represented by the same counsel, who filed the notice of removal on behalf of all
Defendants. In fact, the prayer for relief in the notice of removal states that “Defendants, City of Ionia, Jason Eppler,
Thomas Troy, Jennifer Skorka, and Brandon Anderson, request that they be allowed to effect removal of the within
action from the 8th Circuit Court for the County of Ionia, State of Michigan, to the United States District Court for the
Western District of Michigan.” (Notice of Removal at 5—6, dkt. #1.) Courts have held that the unanimity requirement
is met where, as here, counsel representing all defendants files a notice of removal on behalf of all the defendants. See
Hanna v. RFC Deutsche Bank Nat'l Trust Co., No. 3:11-CV-346-L, 2011 WL 2981855, at *4 (N.D. Tex. July 22, 2011)
(“Defendants’ counsel, acting on their behalf, filed the Notice of Removal . . . within the requisite thirty-day period. As
the signing counsel acted formally on Defendants’ behalf, counsel had the authority to consent to the Notice of
Removal.”); Esposito v. Home Depot U.S.A., Inc., 436 F. Supp. 2d 343, 346-47 (D.R.1. 2006) (holding that any doubt
about whether a defendant consented to the removal was “eviscerated” by the joint legal representation of the
defendants).

Kim argues in his reply brief that the case should be remanded because Defendants failed to obtain
concurrence, as required by Local Rule 7.1(d). Kim’s argument lacks merit because Local Rule 7 pertains to motion
practice, not notices of removal.
 

Ca&Sase: 10L2vev CGH B.G IR) GE GONG 60ifil@edc0G#314120 PagetI479 Page 51187

B. Defendants’ Motion for Summary Judgment

Defendants move for summary judgment on all of Kim’s claims.° Summary judgment is
appropriate if there is no genuine issue as to any material fact and the moving party is entitled to a
judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts are facts which are defined by
substantive law and are necessary to apply the law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248, 106 S. Ct. 2505, 2510 (1986). A dispute is genuine if a reasonable jury could return judgment
for the non-moving party. Jd.

The court must draw all inferences in a light most favorable to the non-moving party, but

eee

may grant summary judgment when ““‘the record taken as a whole could not lead a rational trier of
fact to find for the non-moving party.’” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th
Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.
Ct. 1348, 1356 (1986)).

1. Section 1983 Claims

Although Kim alleges a claim under § 1983, he does not specifically identify the
constitutional rights he claims Officers Anderson and Skorka violated. Based on its review of Kim’s
Amended Complaint, as well as Defendants’ summary judgment materials, the Court construes
Kim’s claims be that Defendants violated the Fourth Amendment because they lacked probable
cause to stop his vehicle and violated the Fourteenth Amendment by selectively enforcing
Michigan’s motor vehicle requirements against Kim on the basis of his race or national origin.

Defendants contend that they are entitled to summary judgment on these claims because they are

barred by the doctrine of collateral estoppel, or issue preclusion, and because they fail on the merits.

 

°Kim argues that the Court should deny Defendants’ motion because they failed to comply with Local Rule
7.1(d) by failing to seek concurrence prior to filing their motion and failing to state the efforts they made to obtain
concurrence. W.D. Mich. LCivR 7.1(d). Defendants concede that they failed comply with this procedural requirement,
but request that the Court excuse their noncompliance in this case. While the Court would normally deny a party’s
motion without prejudice for noncompliance with Local Rule 7.1(d), the Court concludes that enforcement of the rule
under these circumstances would result in a waste of time and judicial resources, as it is abundantly clear that Kim would
not have concurred in the requested relief.
C&sase: 1olevcuc BUR R.GIQ) GE GFONGN 60Tiiéd 00314130 PagelI4g0 Page 610f107

Generally, “[flederal courts must give the same preclusive effect to a state-court judgment
as that judgment receives in the rendering state.” Abbott v. Michigan, 474 F.3d 324, 330 (6th Cir.
2007) (citing 28 U.S.C. § 1738). Therefore, a federal court must look to the law of the state in
which the judgment arose—here Michigan—to determine whether the judgment should be given
preclusive effect in a federal action. Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81,
104 S. Ct. 892, 896 (1984).

In Michigan, the doctrine of collateral estoppel, also known as issue preclusion, bars a party
in certain instances from relitigating an issue that was determined in a prior proceeding. See
Hammer v. INS, 195 F.3d 836, 840 (6th Cir. 1999). “A court must apply issue preclusion when 1)
the parties in both proceedings are the same or in privity, 2) there was a valid, final judgment in the
first proceeding, 3) the same issue was actually litigated in the first proceeding, 4) that issue was
necessary to the judgment, and 5) the party against whom preclusion is asserted (or its privy) had
a full and fair opportunity to litigate the issue.” United States v. Dominguez, 359 F.3d 839, 842 (6th
Cir. 2004) (citing Michigan v. Gates, 434 Mich. 146, 154-56, 452 N.W.2d 627, 630-31 (1990)).
In addition, under Michigan law, mutuality of estoppel is “not required when collateral estoppel [is]
being used defensively.” Gilbert v. Ferry, 413 F.3d 578, 581 (6th Cir. 2005) (citing Monat v. State
Farm Ins. Co., 469 Mich. 679, 681, 677 N.W.2d 843, 844-45 (2004)).

All of elements required to invoke issue preclusion are present in this case. First, Kim was
a party in both cases. While Defendants were not parties in the state-court proceeding, mutuality
is not required for defensive collateral estoppel. Second, the state-court’s order is a valid, binding
judgment. Third, the issues Kim raises in this case were actually litigated in the state-court case.
As noted, Kim raised lack of probable cause and selective enforcement as defenses to the motor
vehicle violations, which are the same issues he raises in this case. Fourth, these issues were

necessary to the state-court’s judgment because they are central to whether the officers had a lawful
CGase LO220\00849EGI@ IECE OO.NGN flétehO 31132 oPayeiDIS812 Rage 44f di087

basis to stop Kim. Finally, Kim had a full and fair opportunity to litigate these issues in the state-
court hearing. See Autrey v. Stair, 512 F. App’x 572, 578-79 (6th Cir. 2013) (holding that collateral
estoppel barred the plaintiff from relitigating the issue of probable cause that was decided against
the plaintiff in his preliminary examination in the state-court criminal case). Accordingly, Kim’s
claims under § 1983 are barred by issue preclusion.

Although the Court need not address whether Officers Anderson and Skorka lacked probable
cause and selectively enforced the law against Kim on an impermissible basis, the Court will do so
briefly simply to note that Kim’s claims fail even without the application of issue preclusion. First,
as to probable cause to stop Kim, the law is clear that Kim had no expectation of privacy in the
information on his license plate and that Officer Skorka’s input of that information into the computer
for a LEIN search did not constitute a search for Fourth Amendment purposes. United States v.
Ellison, 462 F.3d 557, 561-63 (6th Cir. 2006). Thus, contrary to Kim’s assertion, Defendants did
not violate his rights by using his license plate information to run a LEIN search. Moreover, once
Defendants learned that the license plate on Kim’s truck was not valid, they had sufficient probable
cause to stop Kim. See United States v. Steele, 353 F. App’x 908, 909 (Sth Cir. 2009) (holding that
an expired license plate on the defendant’s vehicle justified the initial traffic stop by the police);
United States v. Toney, 124 F. App’x 713, 715 (3d Cir. 2005) (“In this case, Toney was operating
a vehicle with an invalid license plate. Because of this traffic violation, Office [sic] Devine was
justified in making the initial stop.”).

As for Kim’s selective enforcement claim, such “claims are judged according to ordinary
Equal Protection standards, which require a petitioner to show both a discriminatory purpose and
a discriminatory effect.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000). A plaintiff

oe

may establish selective enforcement by showing that “““‘the selective treatment was motivated by an

intention to discriminate on the basis of impermissible considerations, such as race or religion, to

 
C&aseé 2h 2.cXH49 GUO) EOFMONGN filed OD81/420 PagelDI482 Page 8-efclG7

punish or inhibit the exercise of constitutional rights, or by a malicious or bad faith intent to injure
the person.”” Wright v. MetroHealth Med. Ctr., 58 F.3d 1130, 1137 n.7 (6th Cir. 1995) (quoting FSK
Drug Corp. v. Perales, 960 F.2d 6, 10 (2d Cir. 1992)). Other than Kim’s bald allegations, there is
no evidence in the record that Officers Anderson and Skorka targeted Kim because of his race or
national origin. There is no indication that either of them had any idea who was driving the vehicle
until they pulled it over. Accordingly, Kim’s selective enforcement claim lacks merit.

Kim’s § 1983 claims against Defendants Thomas and Eppler, which are supervisory capacity
claims, fail not only because the claims against Officers Anderson and Skorka lack merit, but
because Kim fails to present any evidence showing that Thomas or Eppler “encouraged the specific
incident of misconduct or in some other way directly participated in it.” Bellamy v. Bradley, 729
F.2d 416, 421 (6th Cir. 1984). Similarly, Kim’s failure to establish a constitutional violation by
Officers Anderson and Skorka necessarily means that his municipal liability claim against the City
fails as a matter of law. See Tucker v. City of Richmond, 388 F.3d 216, 224 (6th Cir. 2004) (stating
that “there can be no municipal liability under section 1983 for maintaining a policy of
unconstitutionally retaliating against individuals . .. when no such unconstitutional retaliation has
actually occurred”’).

2. Title VI Claim Against the City

Kim alleges that the City violated Title VI of the Civil Rights Act of 1964, 42 U.S.C. §
2000d, in connection with the traffic stop. “Title VI prohibits the exclusion from participation in,
denial of benefits of, and discrimination under federally assisted programs on the ground of race,
color, or national origin.” Ross v. Michigan State Univ. Bd. of Trs., No. 11-2278, 2012 WL
3240261, at *1 (6th Cir. June 20, 2012) (citing 42 U.S.C. § 2000d). To succeed on his claim, Kim

must introduce evidence of intentional discrimination. Jd. As set forth above, Kim has failed to
Case 20220 B02195°GIG JECE WiO.NAN filethO 731122 0PayeiDI4ss1 Pagee{af di0s7

present any evidence that discrimination played any part in the officers’ decision to stop Kim or
ticket him for the violations. Therefore, the City is entitled to summary judgment on this claim.

3. State Law Claims

Kim alleges that Defendants violated various Michigan criminal statutes. First, he contends
that Defendants violated M.C.L. §§ 750.41 1h and 750.4111, which pertain to stalking and aggravated
stalking, and he seeks relief under M.C.L. § 600.2954, which provides a civil action to any person
who has been subjected to stalking. Second, Kim alleges that Defendants violated M.C.L. §
750.539h, which provides civil remedies to victims of unlawful eavesdropping, M.C.L. § 750.5391,
which prohibits the installation or placement of tracking devices on or in a vehicle without the
owner’s consent, and M.C.L. § 750.540, which prohibits the cutting, breaking or tapping of
telephone lines. Finally, Kim alleges that Defendants violated M.C.L. § 600.2953, which provides
a civil action for damages and penalties to a “merchant” who was a victim of retail fraud.

Kim fails to allege any facts that show that Defendants violated any of these statutes. For
example, Officers Anderson and Skorka’s conduct of following Kim’s vehicle does not constitute
stalking because stalking requires “a willful course of conduct involving repeated or continuing
harassment of another individual.” M.C.L. § 750.411h(d). Similarly, Kim fails to allege how
Officers Anderson and Skorka engaged in eavesdropping, nor does he allege that they installed a
tracking device on his vehicle. Moreover, M.C.L. § 750.539/ does not apply to “[t]he installation
or use of a tracking device by a police officer while lawfully performing his or her duties as a police
officer.” M.C.L. § 750.5391(2)(g). Kim appears to allege that Officer Skorka eavesdropped or used
a telephone without authorization to call his insurance agent, but such an allegation does not align
with the evidence. The evidence shows that Officer Skorka used her own phone to call Kim’s

insurance agent. Kim also fails to cite any case or statute that barred the officers from obtaining or

 
C@asel 2b2-0008195-GIJ@ JECE Mio. Mi0 filechO731/3 oPayeibias45 Raggelooftle7

using information from his insurance agent in an investigation. Kim’s assertion that the officers
violated his rights by calling his insurance agent is simply wrong. Finally, Kim fails to explain how
he qualifies as a “merchant” for purposes of the retail fraud statute or how Officers Anderson or
Skorka committed retail fraud. Accordingly, Defendants are entitled to summary judgment on
Kim’s state law claims because they lack merit.
C. Kim’s Motion for Summary Judgment and Motion for Discovery

The Court concludes that Kim’s Motion for Summary Judgment should be denied for the
reasons set forth above. Rather than supporting his motion with admissible evidence as required for
a summary judgment motion, see Fed. R. Civ. P. 56(c)(1), Kim merely relies on the allegations in
his Amended Complaint and statements in his brief. Thus, Kim fails to meet his burdens in
opposing Defendants’ Motion for Summary Judgment and in supporting his own Motion for
Summary Judgment. For similar reasons, the Court will deny Kim’s Motion for Discovery.
Although Kim cites the proper rule and states that the Court should allow him to conduct discovery,
Kim fails to explain how discovery would support his legally insufficient claims.

Ill. CONCLUSION

For the foregoing reasons, the Court will grant Defendants’ Motion for Summary Judgment.
The Court will deny Kim’s Motion to Remand, Motion for Summary Judgment, and Motion for
Discovery.

An Order consistent with this Opinion will be entered.

Dated: July 31, 2013 /s/ Gordon J. Quist
GORDON J. QUIST
UNITED STATES DISTRICT JUDGE

10
— a

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.46 Page 46 of 87

Exhibit C. The Kim I Court of appeal affirmed the judgment. |

 
CéSase: 10L@veveGi9 B.GIQ) GE GFONG\Y 63 1filedDaZ9A140 Paget487 Page 406687

NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

 

 

No. 13-2084 \
IL |
UNITED STATES COURT OF APPEALS af 29 ED 4 |
FOR THE SIXTH CIRCUIT DEBORAH S. HUNT, ce | |
GWANJUN KIM, )
)
Plaintiff-Appellant, )
)
Vv. ) ON APPEAL FROM THE UNITED
) STATES DISTRICT COURT FOR
CITY OF IONIA, et al., ) THE WESTERN DISTRICT OF
) MICHIGAN
Defendants-Appellees. )
ORDER

Before: KEITH, SILER, and ROGERS, Circuit Judges.

GwanJun Kim, a Michigan citizen proceeding pro se, appeals a district court judgment
dismissing his civil-rights claims brought pursuant to 42 U.S.C. § 1983, Title VI of the Civil
Rights Act of 1964, and state law. This case has been referred to a panel of the court pursuant to
Federal Rule of Appellate Procedure 34(a)(2)(C). Upon examination, this panel unanimously
agrees that oral argument is not needed. Fed. R. App. P. 34(a).

Kim filed in state court a complaint against the City of Ionia, Director of Public Safety
Thomas Troy, City Manager Jason Eppler, and police officers Jennifer Skorka and Brandon
Anderson, alleging that Skorka and Anderson violated his constitutional rights and discriminated
against him based on his race or national origin when they followed the vehicle that he was
driving, ran a check of the vehicle’s license plate, verified the expiration of his insurance
coverage, initiated a traffic stop of his vehicle, and issued a traffic ticket based on improper

plates and expired insurance. He contended that the City of Ionia, Troy, and Eppler implemented

 

 
Case: 20b2.cOQMSR.GIRICGFONONG3 Tiled 046294/40 Pagel488 Page 2687

No. 13-2084
-2-

careless and reckless policies, customs, or practices allowing for Skorka’s and Anderson’s
actions and that Troy and Eppler failed to adequately train and supervise officers. He asserted in
his complaint and an amended complaint that his claims arose under § 1983, Title VI, and state
law. The defendants removed the action to federal court.

The district court granted the defendants’ motion for summary judgment, denied Kim’s
motion for summary judgment, and entered a judgment in favor of the defendants. Because Kim
had not specified which constitutional rights were violated, the district court construed his claims
alleging lack of probable cause as alleging Fourth Amendment violations and his claims alleging
selective enforcement of Michigan’s motor vehicle requirements on the basis of race or national
origin as alleging violations of the Fourteenth Amendment. The district court determined that
because the state court already had addressed Kim’s § 1983 claims in criminal proceedings
against him, the claims were barred by collateral estoppel. The district court determined further
that these claims failed even without collateral estoppel because Kim had no expectation of
privacy in the information on his license plate, police had probable cause to stop Kim, there was
no evidence that police targeted Kim on an impermissible basis, and there was no basis for
liability of Troy, Eppler, or the City of Ionia. It also decided that there was no Title VI liability
because there was no evidence of discrimination and that Kim’s state-law claims lacked any
merit. Kim filed a timely notice of appeal.

We review de novo a district court’s grant of summary judgment. Jakubowski v. Christ
Hosp., Inc., 627 F.3d 195, 200 (6th Cir. 2010). A district court properly grants summary
judgment if no genuine issue of material fact exists and the moving party is entitled to judgment
as a matter of law. Jd.; Fed. R. Civ. P. 56(a).

On appeal, Kim explicitly waives his state-law claims. Kim argues for the first time in
his reply brief that his § 1983 claims are not barred by collateral estoppel and that the district
court acted fraudulently in deciding his case. We need not consider these arguments. See
Osborne v. Hartford Life & Accident Ins. Co., 465 F.3d 296, 301 (6th Cir. 2006). Moreover, for
the reasons stated below, regardless of whether collateral estoppel is applicable to Kim’s case,

Kim has not demonstrated that there is a genuine issue of material fact as to his § 1983 claims.
CaGase2012-Ob0129SIGJQGEGCENG2 fled C929RD) Pagelh4e9 RagePotie7

No. 13-ZU84
-3-

Additionally, as to Kim’s allegations of judicial fraud, adverse rulings by a court almost never
establish bias or prejudice. See Liteky v. United States, 510 U.S. 540, 555 (1994).

Kim argues that the police lacked probable cause to follow his vehicle and run his plates
and that the police engaged in selective enforcement by improperly targeting him based on his
race or national origin. However, he does not have a Fourth Amendment expectation of privacy
in the information contained in his license plate. See United States v. Ellison, 462 F.3d 557, 561
(6th Cir. 2006). Kim’s Fourth Amendment rights also were not violated when police followed
his vehicle while running his plates. See United States v. Jackson, 682 F.3d 448, 453 (6th Cir.),
cert. denied, 133 S. Ct. 370 (2012).

Furthermore, a stop of a vehicle by a police officer does not violate the Fourth
Amendment where the officer has probable cause to believe that a traffic violation has occurred.
United States v. Davis, 430 F.3d 345, 352 (6th Cir. 2005). In Michigan, a license plate infraction
like Kim’s suffices as a traffic violation providing probable cause for a stop. See People v.
Adams, No. 295027, 2011 WL 222222, at *3-4 (Mich. Ct. App. Jan. 25, 2011); Mich. Comp.
Laws § 257.255. Where the basis for a stop is proper, a court must determine “whether the
degree of intrusion . . . was reasonably related in scope to the situation at hand, which is judged
by examining the reasonableness of the officials’ conduct given their suspicions and the
surrounding circumstances.” Davis, 430 F.3d at 354 (citation omitted). Kim has not provided
any evidence establishing that the officers’ verification with his insurance company that his
insurance was in fact expired was unreasonable. Accordingly, Kim has not demonstrated that
there is a genuine issue of material fact regarding a Fourth Amendment violation by police or by
Eppler, Troy or the City of Ionia due to a failure to adequately train or supervise officers.

As to Kim’s selective enforcement claim, this court has set forth three elements of an
equal protection claim based on selective enforcement:

First, [a government actor] must single out a person belonging to an identifiable
group, such as those of a particular race or religion, or a group exercising
constitutional rights, for prosecution even though he has decided not to prosecute
persons not belonging to that group in similar situations. Second, he must initiate
the prosecution with a discriminatory purpose. Finally, the prosecution must have
a discriminatory effect on the group which the defendant belongs to.
 

CaGaserd-t2-00013.9}G9QG ECEINDES filled! O#/29/24 PagellD.490 Faged? of 67

No. 13-2084
-4-

United States y. Anderson, 923 F.2d 450, 453 (6th Cir. 1991) (citation omitted). Here, Kim
asserts that because his March 2012 license plate sticker was not expired on its face and because
officers admitted during his criminal proceedings that they conducted such searches randomly, it
necessarily follows that there was a discriminatory purpose for the search. Because Kim has
provided no evidence establishing that the search of his license plate was performed with any
discriminatory intent, he has not established that there is a genuine issue of material fact as to the
issue whether there was selective enforcement. For the same reasons, Kim has not established a
genuine issue of material fact as to his Title VI claim. See 42 U.S.C. § 2000d.

Kim also argues that the district court erred in denying his motion to remand the case to
state court. He asserts that the instant civil action constituted an appeal of his criminal
proceedings that should not have been removed to the district court. However, this assertion is
belied by the record.

Kim also contends that the district court lacked subject-matter jurisdiction because the
defendants failed to attach all of the copies of the summonses that had been served upon them to
their notice of removal. A defendant who wishes to remove a civil action from state court must
file in the district court a notice of removal, “together with a copy of all process, pleadings, and
orders served upon such defendant or defendants in such action.” 28 U.S.C. § 1446(a). We
review de novo the district court’s determination of subject-matter jurisdiction and the denial of a
motion to remand. Eastman v. Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006). Where a
defect in removal is procedural, rather than jurisdictional, remand is not required. Grudzinski v.
Staren, 87 F. App’x 508, 512 (6th Cir. 2004). A defendant’s omission of a summons from a
joint notice of removal is a minor procedural defect that is curable, either before or after the
expiration of the thirty-day period for removal. Countryman v. Farmers Ins. Exch., 639 F.3d
1270, 1273 (10th Cir. 2011). Accordingly, Kim has not demonstrated that the district court erred
in denying his motion for remand on this basis.

Finally, Kim argues that the district court erred in granting the defendants’ motion for
summary judgment because the defendants failed to ascertain whether he opposed their motion

for summary judgment pursuant to Western District of Michigan Local Civil Rule 7.1(d) before
 

CaGase20i2-OC 042 98IGJQOGEERNO G63 filei@s2GiD Pageih4ol Rage Diai®7 )

No. 13-2084
-5-

they filed it. Kim has not demonstrated any error in the district court’s determination that
although the defendants conceded that they had not met this requirement, enforcement of the rule
by denying the defendants’ motion without prejudice would cause a waste of time and resources
because it was clear that Kim would not have concurred in the relief requested by the defendants.

The district court’s judgment is affirmed. See Fed. R. App. P. 34(a)(2)(C). All

outstanding motions are denied.

ENTERED BY ORDER OF THE COURT

th hdbcd

Deborah S. Hunt, Clerk

 
ot

|
|

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.52 Page 52 of 87

Exhibit D. The Kim I district Court denying plaintiffs Motion for
Relief from Judgment that“especially because the Sixth Circuit
has already affirmed the judgment.'” See. p.1

 

 

See. p.1 Exhibit H. Order denying plaintiff's Motion for Relief from Judement.
CaGased:£2-00013.90}.G90GC EEEMNN68 filed 12/23/24 PagelID.532 Feagest of 27

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GWANJUN KIM,
Plaintiff, Case No. 1:12-CV-1195
Vv. HON. GORDON J. QUIST

CITY OF IONIA, JASON EPPLER,
THOMAS TROY, JENNIFER SKORKA,
BRANDON ANDERSON,

Defendants.

ORDER DENYING PLAINTIFF’S MOTION
FOR RELIEF FROM JUDGMENT

Plaintiff has filed a motion for relief from judgment pursuant to Federal Rule of Civil
Procedure 60(b)(3) alleging that the Court should set aside its July 31, 2013 Order granting
Defendants’ Motion for Summary Judgment and denying Plaintiff's Second Motion to Remand on
the grounds that Defendants and their counsel committed fraud. Plaintiff also appears to allege that
this Court and the panel of the United States Court of Appeals for the Sixth Circuit that heard
Plaintiff's appeal and affirmed this Court’s dismissal of Plaintiffs claims committed fraud and/or
should have recused from hearing this matter.

Although Plaintiff's allegations are disjointed and difficult to decipher, it appears that
Plaintiff is arguing that the Court’s prior rulings were incorrect—that the Court should have
remanded the case to state court and that the Court’s prior summary judgment rulings were
erroneous. Such arguments provide no basis for relief from judgment, especially because the Sixth
Circuit has already affirmed the judgment. In addition, Plaintiff seems to argue that the Court

should not have allowed Defendants to remove the state criminal cases to this Court, but that is not
CeGase 2012e0061 298330 GE GE No\ G81 filect102282120 Ragetins3s Page 240fi287

what occurred. Rather, Defendants removed Plaintiff's civil case to this Court.

As for fraud, although Plaintiff makes numerous conclusory allegations that Defendants and
their counsel committed some type of fraud, he fails to show what the fraud was or how the Court
was misled by such fraud. Plaintiff also cites several criminal and civil statutes, e.g., 18 U.S.C. §
1621(2) (perjury) and 28 U.S.C. § 1655 (lien enforcement), but those statutes have no bearing on
this case or Plaintiff's motion. Accordingly,

IT IS HEREBY ORDERED that Plaintiff's Motion for Relief from Order Under Fed. R.
Civ. P. 60(b)(3) Fraud (dkt. no. 65) is DENIED.

Dated: December 23, 2014 /s/ Gordon J. Quist

GORDON J. QUIST
UNITED STATES DISTRICT JUDGE
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.55 Page 55 of 87

Exhibit E. The Kim I Court of appeal Denies Kim’s Motion for leave
to proceed in forma pauperis that p.2“Rule 60(b) does not
allow a defeated litigant a second chance to convince the court to
rule.

 
ee Po

|
CaSase2D12-0011 95IGJQGEECENOIAS filed CHORD Pagel Rayelbofi47 (1 of 4)

 

No. 18-1974
FILED )

UNITED STATES COURT OF APPEALS Jan 03, 2019
FOR THE SIXTH CIRCUIT DEBORAH S. HUNT, Clerk | .
2

 

GWANJUN KIM,
Plaintiff-Appellant,
VY QRDER

CITY OF IONIA, et al.,

Defendants-Appellees.

i i a ee de ee

GwanJun Kim, a Michigan litigant proceeding pro se, appeals the district court’s order
denying his second motion for relief from judgment under Federal Rule of Civil Procedure |
60(b)(6). Kim moves this court for leave to proceed in forma pauperis on appeal. See Fed. R.

App. P. 24(a)(5).

In 2012, Kim filed a complaint against the defendants in the Ionia County Circuit Court,
raising a claim under 42 U.S.C. § 1983 for violation of his civil rights and a state law claim of
fraud. The defendants removed Kim’s complaint to the district court on the basis of federal
question jurisdiction. Kim filed a motion to remand, which the district court denied. The district |
court subsequently granted the defendants’ motion for summary judgment, denied Kim’s motion
for summary judgment and second motion to remand, and dismissed Kim’s claims with
prejudice. This court affirmed the district court’s judgment. Kim v. City of Ionia, No. 13-2084
(6th Cir. Apr. 29, 2014) (order).

In March 2018, Kim filed a motion for relief from judgment pursuant to Rule 60(b)(6).

Kim asserted that his complaint was not removable because the state court clerk entered default |

when the defendants failed to file a timely answer and that the district court lacked subject-
CaGase2t-2-0001399jGIQG EEENNA9 filed GHOS1 Pagel Rage off47

No. 18-1974
-2-

matter jurisdiction because the parties were non-diverse. Denying Kim’s motion, the district
court determined that he continued to make arguments that had been repeatedly rejected. This
court dismissed Kim’s appeal for failure to file a timely notice of appeal. Kim v. City of Ionia,
No. 18-1650 (6th Cir. July 19, 2018) (order).

A month later, Kim filed a second Rule 60(b)(6) motion, raising the same arguments that
he raised in his first one. The district court denied Kim’s motion for the reasons stated in its
prior order. Kim timely appealed. Kim moved for leave to proceed in forma pauperis on appeal,
which the district court denied on the basis that his appeal is frivolous.

Kim now moves this court for leave to proceed in forma pauperis on appeal. If the
district court certifies that an appeal is not taken in good faith, the appellant may file a motion for
leave to proceed in forma pauperis on appeal with this court. Fed. R. App. P. 24(a)(5); Callihan
v. Schneider, 178 F.3d 800, 803-04 (6th Cir. 1999). “Good faith” is judged by an objective
standard and is demonstrated by seeking “appellate review of any issue not frivolous.”
Coppedge v. United States, 369 U.S. 438, 445 (1962). An issue is frivolous “where it lacks an
arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

“This court reviews a district court’s denial of a Rule 60(b) motion for relief from
judgment for an abuse of discretion.” Yeschick v. Mineta, 675 F.3d 622, 628 (6th Cir. 2012).
Under Rule 60(b)(6), a party may obtain relief from judgment “for any other reason that justifies
relief.” Rule 60(b)(6) is reserved for “unusual and extreme situations where principles of equity
mandate relief.” Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir. 1990). Kim’s
second Rule 60(b)(6) motion merely rehashed the same meritless arguments that the district
court had already considered and rejected. See Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385 (6th
Cir. 2001) (“Rule 60(b) does not allow a defeated litigant a second chance to convince the court
to rule in his or her favor... .”). There is no arguable basis for asserting that the district court

abused its discretion in denying Kim’s motion.

fo

(2 of 4) |
a

CaGase2t12-00014986IQG ECENDI0S filed CHOW Pagel 742 PRagesBofi87 (3 of 4)

No. 18-1974
-3-

Accordingly, this court DENIES Kim’s motion for leave to proceed in forma pauperis on
appeal. Unless Kim pays the $505 filing fee to the district court within thirty days of the entry of

this order, this appeal will be dismissed for want of prosecution.

ENTERED BY ORDER OF THE COURT

 

Deborah S. Hunt, Clerk

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.59 Page 59 of 87 |

Exhibit F. The United States District Eastern District of Michigan case number
19-cv-10524 (Kim II) Order dismiss this case that “Moreover, to
extent his claims are not estopped or complaint [Rule 9(b) fraud]
does not state a claim upon which relief can be granted, the case is
dismissed” p.2

 
 

Case TIDor szeJELISDB ECF No. 4 fifitec062/27209 PRagéiD.11Pageage af G73

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GwanJun Kim,
Case No. 19-cv-10524

Plaintiff,
Judith E. Levy
VS. United States District Judge
City of Ionia et al., Mag. Judge Stephanie Dawkins
Davis
Defendant.

/

ORDER GRANTING APPLICATION TO PROCEED WITHOUT
PREPAYING FEES [2] AND DISMISSING CASE

Plaintiff GwanJun Kim filed a complaint again the City of Ionia
and various of its employees on February 21, 2019. (Dkt. 1.) He asks the
Court for permission to proceed without prepaying fees or costs. (Dkt. 2.)
“[A]ny court of the United States may authorize the commencement .. .
of any suit, action or proceeding .. . without prepayment of fees... bya
person who submits an affidavit that includes a statement... that the
person is unable to pay such fees.” 28 U.S.C. § 1915 (a)(1). Plaintiff
satisfies this requirement, so his application to proceed without paying

costs is GRANTED.

 

 
Sn

CaseSiTewl0G22JEUSDD ECF No. 4 ffitedco2i27209 PRagtiih11PaRage af 6f73

The in forma pauperis statute mandates the Court to “dismiss the
case at any time if the court determines that ... the action or appeal...
fails to state a claim on which relief may be granted.” § 1915(e)(2). Here,
plaintiff is attempting to relitigate issues from a case he extensively
litigated before the U.S. District Court for the District of Western
Michigan. (See Case No. 12-01195.) Although the complaint is not clearly
delineated, many of the discernable issues are collaterally estopped. For
instance, his requested relief under Rule 60(b) has been denied twice by
the Western District. (W.D. Mich. No. 12-01195, Dkts. 80, 87.) Likewise,
the Western District held that removal was proper. (id. Dkt. 98-1.)
Moreover, to the extent his claims are not estopped or otherwise
improperly before this Court, the complaint does not state a claim upon

which relief can be granted. Therefore, the case is DISMISSED.

 

IT IS SO ORDERED.
Dated: February 27, 2019. s/ Judith E. Levy
Ann Arbor, Michigan JUDITH E. LEVY

United States District Judge
_ Fa
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.62 Page 62 of 87 |

Exhibit G. The Sixth Circuit No.19-1389 (Kim IT Court of appeal)
affirmed the dismiss the case that the “Rule 9(b) fraud [
the Kim I court was not were not following Fed. R. Civ. P.
55 (a)&(b); 28 U.S. Code § 1446(b)(8); 28 U.S.C. § 1331;28
U.S. Code § 1738 and cause of action.]

|
|
it does not create a federal cause of action for
fraud....Affirm the district court dismiss order’ p.4
Casecb 11 9ecvai? 4b9 BLD 1 DISCIRANAMt1P7i Ble d ER 7 0) PARASAIES Fagg PAGEL OT 4 (2 of 4) |

 

NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

 

 

No. 19-1389
UNITED STATES COURT OF APPEALS
FOR THE SIXTH CIRCUIT FILED
Sep 17, 2019
GWANJUN KIM, ) DEBORAH S. HUNT, Clerk
)
Plaintiff-Appellant, )
)
v. ) ON APPEAL FROM THE UNITED
) STATES DISTRICT COURT FOR
CITY OF IONIA, et al., ) THE EASTERN DISTRICT OF
) MICHIGAN
Defendants-Appellees. )
)
)
ORDER

Before: NORRIS, SILER, and SUTTON, Circuit Judges.

GwanJun Kim, a pro se Michigan litigant, appeals the district court’s orders dismissing his
case and denying his motion for reconsideration. This case has been referred to a panel of the
court that, upon examination, unanimously agrees that oral argument is not needed. See Fed. R.
App. P. 34(a).

In 2012, Kim filed a complaint in the Ionia County Circuit Court against the City of Ionia,
City Manager Jason Eppler, Director of Public Safety Troy Thomas, and Officers Jennifer Skorka
and Brandon Anderson, alleging that the defendants violated his civil rights in violation of 42

U.S.C. § 1983 and committed fraud in violation of state law. The defendants removed Kim’s

 

complaint to the district court on the basis of federal-question jurisdiction. Kim v. City of Ionia,

No. 1:12-cv-1195 (W.D. Mich.) (Kim J). Kim filed a motion to remand, which the district court

 
OT

Casec611 cc v052 4:0 ELBE IDRC Net 127 /8tedRIBA ZOD ERODES PAE Ot 4 (3 of 4)

No. 19-1389
-2-

denied. The district court subsequently granted the defendants’ motion for summary judgment,
denied Kim’s motion for summary judgment and second motion to remand, and dismissed Kim’s
claims with prejudice. This court affirmed the district court’s judgment. Kim v. City of Ionia, No.
13-2084 (6th Cir. Apr. 29, 2014) (order), en banc reh’g denied (6th Cir. Nov. 20, 2014) (order).
Kim filed multiple motions for relief from judgment pursuant to Federal Rule of Civil Procedure
60, asserting in relevant part that the defendants and their attorneys committed fraud in removing
his case from state court and in moving for summary judgment. The district court denied Kim’s
motions.

Kim then filed the instant action against the same defendants named in Kim J as well as their
attorney, David K. Otis. According to Kim, the defendants violated Federal Rule of Civil
Procedure 9(b), “constituting fraud.” Kim alleged that the defendants committed fraud in Kim Jin
removing his case from state court and moving for summary judgment. The district court granted
Kim’s motion for leave to proceed in forma pauperis and sua sponte dismissed the case pursuant
to 28 U.S.C. § 1915(e)(2). The district court concluded that Kim’s complaint was barred by
collateral estoppel and, to the extent not estopped, failed to state a claim upon which relief can be
granted. Kim filed a motion for reconsideration, which the district court denied. This timely
appeal followed.

We agree with the district court that Kim failed to state a claim. Rule 9(b) provides that a party
alleging fraud or mistake “must state with particularity the circumstances constituting fraud or
mistake.” Rule 9(b) is a pleading requirement; it does not create a federal cause of action for fraud.
Kim twice cited the perjury statute, 18 U.S.C. § 1621, but that criminal statute does not create a
private right of action either. See Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver,
N.A., 511 U.S. 164, 190 (1994) (“We have been quite reluctant to infer a private right of action
from a criminal prohibition alone ....”). This leaves Kim with no leg to stand on, so we must

dismiss. See Thompson v. Bank of Am., N.A., 773 F.3d 741, 750 (6th Cir. 2014).
 

      

 

Cass 6:19 Cv B4.S RISD DSi eant L271 Bld caBY a7 7A SD oeaperaigect 674 (4 of 4) |
No. 19-1389
-3-
Accordingly, we AFFIRM the district court’s dismissal order. :
ENTERED BY ORDER OF THE COURT |
Deborah S. Hunt, Clerk
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.66 Page 66 of 87

  
   
  
  
 
 
 
 
  
  

 

 

 

 

Original « Court .
1st copy - Delersiant oe come. at
P CASE NO.
SUMMONS AND COMPLAINT 12GC29547-AV
Court telephone no

 

Defendant's nama(s), aduresa(es}, and telephone no(a).
¥ City of Ionia

114 North Kidd Street

lonia, MI 48846

 

 

 

 

 

 

ORR Track JEICA ——

expiration
This document must be sesied by the seal of the court

Mowing is information thatis required to be inthe caption of every compisinté
i Atel the claim for rellel must be stated on aiiditionsl complaint pages end

      
   
 
   
      
     
   
   
  
 

  
 
 

ved action within the jurlediction of the family division ofcircuit courtin

 

a jong longer =—s pending. The docket number and the judge assigned ©

 

 

 

 
 

or resolved civil action arising out of the same transection or occurrence as he
p parties or other parties arising out of the transaction or occurrence alleged

. rote minal
Eatendns {J's no longer —s pending. The docket number and the judge assigned to the action

 

 

 

 

 

 

Defendant(s) residance finclude city, township, or village)

 

 

 

 

2.
of attiorneyplainttt
commodations to use the court because of a disability or if you requirea foreign language interpreter to help
court proceedings, please contact the court immediately to make arrangements.

MOUS AND COMPLAINT = MCR 2.102(8)(11), MOR 2.104, MGR 2.105, MCR 2.107, MCR 2.113(C)2}{a), (0), MCR 3.208(A)

 
 

    
    
   
 
  
   
  
  

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.67 Page 67 of 87

 

 

 

 

 

Tal copy - Oatendert dre apy - Plait
CASE NO.
SUMMONS AND COMPLAINT iafeaoserav
Court telephone no.

 

v Jason Eppler

lonia, MI 48846

 

 

 

 

 

Defendant's name(s), address(es), and telephone nois).

114 North Kidd Suect

 

 

  
 
 
 

» court (26 days ifyou were served by mail oryouwere served: de’
a ether action within the tee allowed, judgment may be entered againat you for thes

 
 
 
  

 

 

 

served on or betore Re expiration date.
This document must de sealed by the seal of the court

he ares gra Kich, ;
‘: fs information that is required to be in the caption of ery:
iene eine the claim for relief murst ba einied on ahdior-l compicttroee
gorrescived action within the juriediction ofthe family division of circuit court involving the family or facnily
of the family division of the circuit court involving the family or farnity moribers of the padies has

 

 
 
 
 
 

 

 

ae Tlie no longer pending. The decket number and the judge aesigned othe action are

 

Judge

 

“heres.

 

 

fing of reacived civil action arising out of the same transaction or occurrence

 

 

[leno longer pending. The docket number and the judge assigned to the action

 

Judge

 

tae

 

 

 

Defendant(s) residence (incude tity, tewnship, or Wage)

 

 

 

 

seep yg =

atic $ to use the court because of a disability or if you require @ foreign langage tometer tobe

AND COMPLAINT MCR 2,102(8)(11). MCR 2.104, MCR 2.108, MCR 2.107, MCR 2.113(C}(2Ka), (b), MCR $.2080K)
i nn

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.68 Page 68 of 87 . |

Exhibit H. On October 9, 2012 The State 8" Circuit Court Summons issued See.
Kim I The U.S District Court docket no. 78 Attachments: # 2 Exhibit
A or See. Exhibit H.

 

 
 

 

OE
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelID.69 Page 69 of 87

Exhibit I. On November 5, 2012 Kim I, Defendants answered to Complaint at |
federal court See. Kim I Docket no.4 or Exhibit I.

 

 
eee ES POR A COSTS PIP CHCwEE No. 1 filedtBE/ Peli dmscqurtseevieeibiakiRpesl? 9870226447648.

| of 3

Kim v. Ionia, City of et al
Assigned to: Judge Gordon J. Quist

 

Query Reports Utilities Help Log Out

CLOSED

United States District Court
Western District of Michigan (Southern Division (1))
CIVIL DOCKET FOR CASE #: 1:12-cv-01195-GJQ

Date Filed: 10/31/2012
Date Terminated: 07/31/2013

Case in other court: Ionia County Circuit Court, 12-K-29547- Jury Demand: Defendant

AV Nature of Suit: 440 Civil Rights: Other
the Sixth Circuit, 13-02084 Jurisdiction: Federal Question

the Sixth Circuit, 15-01178

the Sixth Circuit, 18-01650

the Sixth Circuit, 18-01974

Cause: 28:1441 Petition for Removal - Other Civil Rights

 

Date Filed

Docket Text

 

10/31/2012

|-—

NOTICE OF REMOVAL from Ionia County Circuit Court case number 12-
K-29547-AV filed by Ionia, City of, Jason Eppler, Thomas Troy, Jennifer Skorka,
and Brandon Anderson(Attachments: # 1 Exhibit)(Otis, David) Modified text on
11/1/2012 (ald). (Entered: 10/31/2012)

 

10/31/2012

FILING FEE PAID re 1 by defendant Ionia, City of in the amount of $350, receipt
number 0646-2403748 (Otis, David) (Entered: 10/31/2012)

 

11/01/2012

INo

NOTICE that this case has been assigned to Judge Gordon J. Quist ; with NOTICE
OF DEFICIENCY re corporate disclosure statement (ald) (Entered: 11/01/2012)

 

11/01/2012

Copy of Notice Regarding Assignment of Case 2 sent via U.S. Mail to GwanJun
Kim (ald) (Entered: 11/01/2012)

 

11/01/2012

[uo

CORPORATE DISCLOSURE STATEMENT of Defendants by Brandon Anderson,
Jason Eppler, Ionia, City of, Jennifer Skorka, Thomas Troy (Otis, David) (Entered:
11/01/2012)

 

11/05/2012

i>

ANSWER to complaint 1 with affirmative defenses and jury demand by Brandon
Anderson, Jason Eppler, Ionia, City of, Jennifer Skorka, Thomas Troy(Otis, David)
Modified text on 11/13/2012 (kvt). (Entered: 11/05/2012)

 

11/05/2012

[Wn

NOTICE re 4 Proof of Service of Mailing by defendants Brandon Anderson, Jason
Eppler, Ionia, City of, Jennifer Skorka, Thomas Troy (Otis, David) (Entered:
11/05/2012)

 

 

11/07/2012

 

In

ORDER setting Rule 16 scheduling conference: Rule 16 scheduling conference is
set for 12/4/2012 at 10:00 AM at 584 Federal Building, Grand Rapids, MI before
Magistrate Judge Hugh W. Brenneman Jr.; status report due by 11/29/2012; signed

 

 

 

12/13/2019. 4:16 AM

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.71 Page 71 of 87

Exhibit J.

Defendants’ Counsel David K. Otis (p31627) constituting
fraud at the Defendants’ Supplemental Brief in opposing
Plaintiff's Motion to Remand that “the state court Clerk’s Entry
of default was in error as Defendants had already filed Notice of
Removal Defendants had filed the Notice of Removal. [On October
31, already Defendants failed to answer to complaint]with state court
and had [on November 5, 2012 See Exhibit I. ]filed an answer to the
complaint in federal court [On October 29, 2012, already Defendants
failed to answer to complaint “within 21days” See Summon issued
October 9, 2012 Exhibit H .] before the Clerk entered the default
notice” p.2.
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.72 Page 72 of 87

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

GWANJUN KIM,
Plaintiff, Docket No: 12-cv-1195
-V§-
CITY OF IONIA, JASON EPPLER,
THOMAS TROY, JENNIFER SKORKA,
BRANDON ANDERSON
Defendants.
/
Gwanjun Kim, In Pro Per David K. Otis (P31627)
360 East Tuttle Road, Lot 54 PLUNKETT COONEY
Ionia, MI 48846 Attorneys for Defendants
(616) 902-4344 325 E. Grand River Ave, Ste 250
gwanjun@hotmail.com East Lansing, MI 48823
(517) 324-5612
dotis@plunkettcooney.com
/

 

 

Defendants, City of Ionia, Jason Eppler, Thomas Troy, Jennifer Skorka

   
  
  
  
 
   

randon Anderson, by and through their attorneys, PLUNKETT COONEY, file
japplemental Brief in Response Opposing Plaintiff's Motion to Remand the Causé:
i n to the Ionia County Circuit Court. Plaintiff has filed a Notice of Plaintiff's

, di a Notice of Filing Removal. (Doc. No. 13) which is in essence a supplement to
reviously filed Motion for Remand (named as Notice of Filing Removal) (Doc. No.
ants have filed a response and brief opposing remand. (Doc No. 12). His

led notice of filing removal which is basically another document requesting

 
 

“Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.73 Page 73 of 87

 
   
 

indicates that a Clerk’s Entry of Default have been entered by the state court
h Defendant. The state court Clerk’s Entry of Default was in error as
, s had already filed the Notice of Removal with the state court and had filed
"_gmannwer to the complaint in federal court before the Clerk entered the default notices.
An outline of the procedural history shows that:
1, Plaintiff filed a civil complaint in the Ionia County Circuit Court on
October 9, 2012, Case no. 12-K-29547-AV, alleging violations of his civil rights and
constitutional rights.
2. Defendants were served with the complaint on October 10, 2012.
3. Defendants removed the case to the United States District Court
for the Western District of Michigan on October 31, 2012 and delivered a copy of the

Notice of Removal to the Ionia County Circuit Court on that same day. See 28 USC §

1648).

 

4. The Notice of Removal was emailed to Plaintiff on October 31, 2012
and sent via regular mail on November 1, 2012.
5. Defendants filed in federal court an answer to the complaint,

/ i re tative defenses and jury demand on November 5, 2012.

 

5. Plaintiff obtained a Clerk’s Entry of Default for each named

 

Plaintiff clearly indicates in his Amended Notice of Removal, paragraph 1
that he is alleging violations of rights protected by the U.S, constitution and laws ~ the

proper basis for Defendants removal of the case based on federal question jurisdiction.

 

 
  

. Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.74 Page 74 of 87

tt, the notices of default were entered erroneously as the Notice of Removal had

  
 

  

i d with the state court and Defendants had filed an answer to the complaint in

   

federal court. The error by the clerk in state court entering notices of default is not a
basie for remand.
For the reasons stated above, Defendants request that this Honorable

Court deny Plaintiffs motion to remand.

Respectfully submitted,
PLUNKETT COONEY

Date: November 21, 2012 By: ___/s/ David K, Otis
David K. Otis (P31627)
Attorney for Defendants
City Center Office Building . ee
325 East Grand River Ave., Suite 250. ee
East Lansing, MI 48823 :
(617) 324- 6612

 

TUR ER ERTIFICATION

I, David K. Otis, undersigned attorney for Defendants, certi
November 21, 2012, I caused to be electronically filed Defendants’ Sup
in Response Opposing Plaintiffs Amended Motion to Remand with the
Court using the ECF system and has caused this filing shall be mailed vi
Service to In Pro Per Plaintiff.

  
 
 
 

Respectfully submitted,
PLUNKETT COONEY

Dated: November 21, 2012 By: /S/_ David K. Otis .
David K. Otis (P31627)
Attorney for Defendants
325 E. Grand River Ste 250
East Lansing, MI 48823

(517) 324-5612
Open, 00560.23191.12381261-1

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.75 Page 75 of 87

Exhibit K. Defendants’ Counsel David K. Otis (p31627) constituting
fraud at the Defendants’ Brief in support of defendants’ |
Motion for summary Judgment p. 12 that “the video show :
that the rear window of the pick-up was tinted and you |
cannot see who is driving the vehicle”

 

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.76 Page 76 of 87

    

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

GWANJUN KIM,

Plaintiff, Docket No: 12:CV-01195
-VS-

CITY OF IONIA, JASON EPPLER,
THOMAS TROY, JENNIFER SKORKA,

 

BRANDON ANDERSON

Defendants.

/

Gwanjun Kim, In Pro Per David K. Otis (P31627)
360 East Tuttle Road, Lot 54 PLUNKETT COONEY
Tonia, MI48846 Attorneys for Defendants
(616) 902-4344 325 E. Grand River Ave, Ste 250
gwanjun@hotmail.com East Lansing, MJ48823

(517) 324-5612
dotis@plunkettcooney.com

DEFENDANTS’ BRIEF IN SUPPORT OF DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.77 Page 77 of 87

Plaintiff alleges he was treated differently than a “Caucasian” or a “Smith,” the
evidence belies that. According to the officers’ testimony, they routinely run license
plates in the LEIN system while on patrol. There is no evidence that there was a
discriminatory purpose to following Plaintiff's vehicle and running the LEIN search.
The video shows that the rear window of the pick-up was tinted and you cannot see
who is driving the vehicle. Only after running the LEIN search would the officers
have determined that the Plaintiff was oriental, based on his name. Further, under
the facts and circumstances of the case, Plaintiff cannot present clear evidence to
overcome the strong presumption that t he officers properly discharged their official
duties. On these bases, summary judgment on allegations that could be construed
as asserting a Fourteenth Amendment selective enforcement claim is warranted.
4, Allegations of Supervisory liability

Plaintiff alleges that Director of Public Safety Troy Thomas and City
Manager Jason Eppler are subject to liability for the actions of Officers Anderson
and Skorka as supervisors. Plaintiff cannot meet the requirements to prove
supervisory liability under 42 U.S.C. § 1983. “A supervisory employee cannot be
held liable under section 1983 for the constitutional torts of those he supervises
unless it is shown ‘that the supervisor encouraged the specific incident of
misconduct or in some other way directly participated in it.” Lillard v. Shelby

County Bd of Ed, 76 F.3d 716, 727 (6th Cir. 1996) (quoting Bellamy v. Bradley, 729

 

F.2d 416, 421 (6th Cir. 1984)). The supervisor’s liability cannot be grounded solely

12

 
I

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.78 Page 78 of 87

IV. CONCLUSION
For the reasons stated above, Defendants request that this honorable
court, grant Defendants’ motion for summary judgment and dismiss all claims
against the Defendants with prejudice.
Respectfully submitted,

PLUNKETT COONEY

Dated: February 4, 2013 By:___/s/ David K. Otis
David K. Otis (P31627)
Attorney for Defendants
325 E. Grand River, Ste 250
East Lansing, MI 48823
(517) 324-5612

dotis@plunkettcooney.com

SIGNATURE AND SERVICE CERTIFICATION

I, David K. Otis, undersigned attorney for Defendants, certify that, on
February 4, 2013, J caused to be electronically filed Defendants’ Motion for Summary
Judgment and Brief in Support with the Clerk of the Court using the ECF system and
has caused this filing shall be mailed via U.S. Postal Service to In Pro Per Plaintiff.

Respectfully submitted,
PLUNKETT COONEY

Dated: February 4, 2013 By:___/s/ David K. Otis
David K. Otis (P31627)
Attorney for Defendants
325 E. Grand River Ste 250
East Lansing, MI48823
(517) 324-5612

Open.00560.23191.12542553-1

21

 
ase 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.79 Page 79 of 87

Cc

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF IONIA
GWANJUN KIM,
Plaintiff,
Vv FILE NO. 12-K-29626-CZ
HON. SUZANNE HOSETH KREEGER
CITY OF IONIA, JASON EPPLER,
THOMAS TROY, JENNIFER SKORKA
and BRANDON ANDERSON,

Defendants..

 

Plaintiff, In Pro Per

David K. Otis & Michael S. Bogren
Plunkett Cooney

Attorneys for Defendant
/

 

SUA SPONTE ORDER DISMISSING CASE
At a session of said Court held in the
Courthouse in the City of Ionia, Michigan on
the 12" day of July, 2016
PRESENT: HONORABLE SUZANNE HOSETH KREEGER
This matter having been brought to the attention of the Court by the court
administrator indicating that the Federal District Court case was dismissed in July, 2013
when Defendants’ motion for summary disposition was granted. Thereafter, Plaintiff's
appeal to the 6" Circuit Court was denied on May 13, 2014 and his request for an En
Banc Rehearing was denied on November 20, 2014. Review of the circuit court file
reflects that Plaintiff has taken no further action with this Court. Accordingly pursuant to
MCR 2.504(2) this Court, sua sponte, deems it proper to dismiss this action for no
progress, the Plaintiff having taken no further action with this Court;
IT IS ORDERED this case is DISMISSED. This is a final order and closes this

case. a |
July 12, 2016 Sheet) Lighofs)
Suzanne Hoseth Kreeger. 8" cuit Judge

 

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.80 Page 80 of 87

Exhibit L. The State of Michigan Judicial 8 Circuit,
Clerk of Court was entered enter default MCR 2.603(A) and
Notice of Entry of Default Judgment.MCR 2603(B)(4) in
Kim I court'case and dismissed herself in this case.

 

'The United States District Court for the Western of Michigan Kim v. City of Ionia, 12-cv-01195-GJQ and, the Sixth Circuit
No. 13-2084(6t Cir. Apr.29, 2014)

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.81 Page 81 of 87

Exhibit M. Defendant- Ionia is a plaintiff at State district criminal court police
ticket no 12494IT1and124941T2 - appellees (criminal
appeal)and defendant (civil case) at State circuit Court —
Defendants at Kim I court U.S. district civil court.

 

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20  PagelD.82 Page 82 of 87
PRE-TRIAL CONFERENCE SUMMARY

| on OF IONIA

 

€

Guan a FILE NO.

ae)

GQ Ar Sy

 

 

 

OFFENSES:
Pwo Ss
DEFENDANT WAIVES RIGHT TO COUNSEL
DEFENDANT REPRESENTED BY COUNSEL |
ENDANT REQUESTS COURT APPOINTED COUNSEL AND ADJOURNMENT
: SC REFERRAL
oa THE. E PARTIES AGREE TO THE FOLLOWING DISPOSITION:
‘____ DEFENDANT WAIVES RIGHT TO TRIAL AND
——— WILL PLEAD TO THE OFFENSE AS CHARGED:
-__ WILL PLEAD TO THE AMENDED CHARGE OF:

 
   

———
—_—_—.
qm

 

 

 

___ THE PROSECUTION REQUESTS DISMISSAL OF THE FOLLOWING CHARGE
FOR THE REASON THAT

   

 

 

 

 

 

2 PARTIES REQUEST THIS MATTER BE SET FOR TRIAL: ___ JURY
_” NON-JURY |
BOTH PARTIES AGREE TO AN ADJOURNMENT OF THE PRE-TRIAL UNTIL THE NEXT
AVAILABLE DATE
oe _ FINES, COSTS, RESTITUTION AND PROBATION TO BE DETERMINED BY THE COURT

 

 

 

 

 

 

__ DEFENDANT/DEFENDANT’S ATTORNEY PROSECUTING ATTORNEY

 

 

 

 

 

 

 
Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.83 Page 83 of 87

 

THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

GWANJUN KIM
Plaintiff,
Vs.

CITY OF IONIA, JASON EPPLER, TROY THOMAS,
JENNIFER SKORKA, BRANDON ANDERSON AND DAVID K. OTIS
Defendants

 

PROOF OF SERVICE

 

On the date below, I mailed with court (1) two (2) copies of the complaint;
(2)two civil cover sheets;(3) Three(3)“summons in a civil action” (4) $400.00
filing fee (5) Proof of service and I served to each defendants, complaint and Proof
of Service by certified mail with restricted delivery.

David K. Otis (P 31627) Plunkett Cooney

38505 Woodward Ave., ste 100

Bloomfield Hills, MI 48304

(313)983-4801 mmassaron@plunkettcooney.com

Jennifer Skorka; Brandon Anderson; Troy Thomas; Jason Eppler; City of
Ionia

114 N Kidd St

Ionia, MI 48846

I declare that the statements above are true to best of my information
knowledge and belief.

Dated: August 13, 20
GwanJun Kim
10133 Lapeer Rd Apt 316
Davison, MI 48423

 

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.84 Page 84 of 87

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor sup;
provided by local rules of court. This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet.

CIVIL COVER SHEET

County in which action arose:

lement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

T (a) PLAINTIFFS

GwanJun Kim

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
GwanJun Kim
10133 Lapeer Rd Apt 316
Davison Michigan 48423

Geness County

DEFENDANTS

City of Ionia, Jason Eppler, Troy Thomas, Jennifer Skorka, Brandon Anderson,
Davis K Otis

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attomeys (If Known)

 

 

II. BASIS OF JURISD.

0 1 US. Government
Plaintiff

‘Place an “X” in One Box Only)

   
  

(U.S. Government Not a Party)

(2. US. Government
Defendant

O34 Diversity
(Indicate Citizenship of Parties in Item IIl)

 

iil.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State B: Bi Incorporated or Principal Place 04 04
of Business In This State
Citizen of Another State (02 © 2 Incosporated and Principal Place (5 (95
of Business In Another State
Citizen or Subject of a D3 O13 Foreign Nation 0 6 Os

Foreign Country

 

IV. NATURE OF SUIT Piece an x" in n One Box x Only)

 

   
 

 

    

  

 

     
         
   
 
  

 

 

 
       
 

 

 

 

 

 

 

    

  
 
 

0 110 Insurance PERSONAL INJURY PERSONAL INJURY O02 Drug Related Seizure a Appeal 28 USC 158 (C1) 375 False Claims Act
(.}120 Marine 4 310 Airplane (0365 Personal Injury - of Property 21 USC 881 |[[}423 Withdrawal (D 376 Qui Tam (31 USC
Oo 130 Miller Act 315 Airplane Product Product Liability (13690 Other 28 USC 157 3729(a))
(J 140 Negotiable Instrument Liability (2 367 Health Care/ (CD) 400 State Reapportionment
(3150 Recovery of Overpayment 0 320 Assault, Libel & Pharmaceutical CU 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury 430 Banks and Banking
. 151 Medicare Act a] 330 Federal Employers’ Product Liability = 450 Commerce
152 Recovery of Defaulted Liability [368 Asbestos Personal 460 Deportation
Student Loans (_] 340 Marine Injury Product (2) 470 Racketeer Influenced and
(Excludes Veterans) [_} 345 Marine Product Liability Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY BOR [2 480 Consumer Credit
of Veteran’s Benefits Bo 350 Motor Vehicle (9370 Other Fraud A 710 Fair Labor Standards [LJ 485 Telephone Consumer
160 Stockholders’ Suits 355 Motor Vehicle (.)371 Truth in Lending Act Protection Act
190 Other Contract Product Liability ()380 Other Personal []720 Labor/Management (C) 490 Cable/Sat TV
195 Contract Product Liability iB] 360 ouher Personal Property Damage Relations |_| 850 Securities/Commodities/
196 Franchise Injury (385 Property Damage (740 Railway Labor Act ew, Exchange
[_) 362 Personal Injury - Product Liability (751 Family and Medical # Other Statutory Actions
Medical Malpractice — Leave Act dL] 841 Agricultural Acts
~.]REAL PROPERTY. = -CIVILRIGHTS __ | PRISONER PETITIONS 4079 Other Labor Litigation el 893 Environmental Matters
([J210 Land Condemnation 440 Other Civil Rights Habeas Corpus: (791 Employee Retirement |_J870 Taxes (US. Plaintiff 895 Freedom of Information
(()220 Foreclosure L_} 441 Voting (0463 Alien Detainee Income Security Act or Defendant) Act
230 Rent Lease & Ejectment 442 Employment {7510 Motions to Vacate (2871 IRS—Third Party O 896 Arbitration
240 Torts to Land 443 Housing/ Sentence 26 USC 7609 [-] 899 Administrative Procedure
245 Tort Product Liability Accommodations 0 530 General Act/Review or Appeal of
(07290 All Other Real Property [7 445 Amer. w/Disabilities - [7] 535 Death Penalty “2s IMMIGRATION... Agency Decision
Employment Other: [i Naturalization Application ( 950 Constitutionality of
[1446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration State Statutes
Other H 550 Civil Rights Actions
[} 448 Education 555 Prison Condition
()560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

GIN (Place an "X" in One Box Only)

iginal
roceeding

a!

VI. CAUSE OF ACTION

VIE. REQUESTED IN

2 Removed from oO 3
State Court

Remanded from

o4 Reinstated or
Appellate Court

Reopened
(specify)

i) 5 Transferred from
Another District

8 Multidistrict
Litigation -
Direct File

6 Multidistrict
Litigation -
Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

LC cuHeck IF THIS

Brief description of cause:

IS A CLASS ACTION DEMAND $ 49, 000, O00-

City of SoniA engage in Coup

Qanization 1% USc § 1464

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes []No
VII. RELATED CASE(S)
IF ANY (See msiniction): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
August 13, 2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT JUDGE MAG. JUDGE

APPLYING IFP

 

 

 

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.85 Page 85 of 87
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [mr] Yes

If yes, give the following information: LU No

Court: United States District Court Eastern District of Michig

Case No.: 19-cv-10524

Judge: Judith E. Levy

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [| Yes
court, including state court? (Companion cases are matters in which [m] No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :
eC

 

 

 

 
 

 

20-cv-00843-RJJ-PJG ECF No. 1 filed 08/13/20 PagelD.86 Page 86 of 87

Case 1

 

 

     

“Wee - 9j2A>01 eskajg “@3SeM saWNSUOD-1S0d Wad] epeW S| adoFaAUIO SUL ¢ »
a

 

 

 

 

POSTAL.

pees esas

  
   

     

 

PS00001000014 ~- op:121/2x912

To schedule free

 

USPS.COM/PICKUP

EXPECTED DELIVERY DAY: 08/17/20
wJMBER

(tr TTY

9505 5108 6452 0226 3182 17

. rum: — — -

GWANJUN KIM
10133 Lapeer Rd # 316
Davison, MI 48423

Be CE; ve; | ‘
AUG 18 299 -_ :

  
  

 

TO::

The U. s District Court Office of the Clerk
600 Church Street Room 140
Flint, MI 48502

L | _|

* Domestle only, ™ For Domestic shipments, the maximum weight is 70 bs. For international shipments, the maximum weight Is 4 Ibs,

 

 

 

   

October 2018; All rights reserved.

property of the U.S. Postal Service® and is provided salely for use In sending Priority Mail® shipments.

This packaging is the

Misuse may be 8 violation of federal law. This packaging Is not for resale. EPI4F © U.S. Postal Service;

 
 

Case 1:20-cv-00843-RJJ-PJG ECF No.

p81 3/20-, PagelD.87 Page 87 of 87

 

 

»LHOIEM ANV ¥* 3LVY SaNO

AdOTSANS AlVvd LVS

»
-<GAYNSNI
x H
-daWovel

 

   

 

“1 > 51 UBJOm WunuiXeW ey ‘sUEWdIYS feUO]ZeUSOzU] JOS “Sql OZ $| AYBIOM WNUAYKeW oY) ‘sZUBUdIYS SVseWORG 204 “UO DASOWIC

 

 

2/L 6X Z/LZb:GO +L 0000L0000sa%

a UMA il |

TIVIA
ALIWOldd

| Eras Retai!

US POSTAGE PAID

 

  

‘my

 

 

PRIORITY MAIL 2-DAY®

 

 

 

2 lb #

 

 
